       Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 1 of 66


 1   BARBARA J. PARKER, City Attorney, CABN 69722
     RYAN RICHARDSON, Special Counsel, CABN 223548
 2   BRIGID S. MARTIN, Special Counsel, CABN 231705
     One Frank H. Ogawa Plaza, 6th Floor
 3   Oakland, California 94612
     Telephone: (510) 238-3751
 4   Facsimile: (510) 238-6500
     Email: BMartin@oaklandcityattorney.org
 5
     Attorneys for CITY OF OAKLAND
 6
     JOHN L. BURRIS, CABN 69888
 7   Law Offices of John L. Burris
     Airport Corporate Centre
 8   7677 Oakport Street, Ste. 1120
     Oakland, California 94621
 9   Telephone: (510) 839-5200
     Facsimile: (510) 839-3882
10
     JAMES B. CHANIN, CABN 76043
11   Law Offices of James B. Chanin
     3050 Shattuck Avenue
12   Berkeley, California 94705
     Telephone: (510) 848-4752
13
     Attorneys for PLAINTIFFS
14
     (Additional Counsel on Next Page)
15

16                       UNITED STATES DISTRICT COURT

17                     NORTHERN DISTRICT OF CALIFORNIA

18                                SAN FRANCISCO DIVISION

19

20
     DELPHINE ALLEN, et al.                 )   Case No. 00-cv-04599 WHO
21                                          )
                    Plaintiffs,             )   JOINT CASE MANAGEMENT
22                                          )   STATEMENT
           v.                               )
23                                          )   Date: September 1, 2021
     CITY OF OAKLAND, et al.,               )   Time: 3:30 p.m.
24                                          )   Courtroom 2, 17th Floor
                    Defendant(s).           )   Hon. William H. Orrick
25                                          )
                                            )
26                                          )

27

28

     JOINT CASE MANAGEMENT STATEMENT                            Case No. 00-cv-4599 WHO
       Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 2 of 66


 1   ROCKNE A. LUCIA, JR., CABN 109349
     Rains Lucia Stern St. Phalle & Silver
 2   Attorneys & Counselors at Law
     2300 Contra Costa Boulevard, Suite 500
 3   Pleasant Hill, CA 94523
     Telephone: (925) 609-1699
 4   Facsimile: (925) 609-1690

 5   Attorneys for OAKLAND POLICE OFFICERS ASSOCIATION

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT CASE MANAGEMENT STATEMENT                          Case No. 00-cv-4599 WHO
        Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 3 of 66


 1                                               TABLE OF CONTENTS

 2   PLAINTIFFS’ STATEMENT ................................................................................. 1

 3   PLAINTIFFS’ CURRENT POSITION ...................................................................... 1

 4   I. TASK 2 (TIMELINESS STANDARDS AND COMPLIANCE WITH IAD

 5   INVESTIGATIONS) ................................................................................................. 2

 6   II. TASK 5 (COMPLAINT PROCEDURES FOR IAD).............................................. 3

 7   III. TASKS 24 (USE OF FORCE REPORTING POLICY) & 25 (USE OF FORCE

 8   INVESTIGATIONS AND REPORT RESPONSIBILITY) .......................................... 7

 9   IV. TASK 30 (EXECUTIVE FORCE REVIEW BOARDS) ........................................ 12

10   V. TASK 34 (STOP DATA/VEHICLE STOPS, FIELD INVESTIGATIONS AND

11   DETENTIONS) ........................................................................................................ 13

12   VI. TASK 41 (USE OF PERSONNEL ASSESSMENT SYSTEM AND RISK

13   MANAGEMENT) ..................................................................................................... 17

14   VII. TASK 30 (EXECUTIVE FORCE REVIEW BOARDS) ....................................... 21

15   VIII. TASK 45 (CONSISTENCY OF DISCIPLINE POLICY) .................................... 21

16   CONCLUSION......................................................................................................... 27

17   THE CITY’S STATEMENT.................................................................................... 33

18   OVERVIEW ............................................................................................................. 33

19   I. THE CITY’S ONGOING EFFORTS TO REDUCE RACIAL DISPARITIES ......... 34

20       A. Internal Race and Equity Work ...................................................................... 34

21            1. First Look at 2019-2020 Internal Affairs Division (IAD) Case Outcome

22            Data ............................................................................................................... 36

23                a.      Case Level Preliminary Findings ....................................................... 37

24                b.      Allegation Level Preliminary Findings............................................... 39

25                c.     Comparison with 2014-2018 Data and Study Findings ....................... 41

26            2. The Academy and Recruiting .................................................................... 42

27            3. The Department is in Partial Compliance with Task 45, Consistency of

28            Discipline Policy ............................................................................................. 44
                                                                    i
     JOINT CASE MANAGEMENT STATEMENT                                                                  Case No. 00-cv-4599 WHO
        Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 4 of 66


 1       B. Reducing Racial Disparities in Policing .......................................................... 45

 2            1.   The Department is a Leader in the Bay Area and in the Nation ............... 48

 3            2.   The Department is in Partial Compliance with Task 34, Vehicle Stops,

 4            Field Investigations and Detentions (Stop Data) ............................................ 51

 5   II. POLICY DEVELOPMENT AND PUBLICATION .............................................. 51

 6   III. FORCE INVESTIGATION AND REPORT RESPONSIBILITY—TASK 25........ 52

 7       A. Improvement in Body-Worn Camera Activations ........................................... 54

 8   IV. INTERNAL AFFAIRS TIMELINES—TASK 2................................................... 55

 9   V. SPECIAL FORCE REVIEW BOARDS RELATED TO SUMMER 2020

10       PROTESTS—TASK 26 ........................................................................................ 57

11   CONCLUSION ........................................................................................................ 58

12   THE OPOA’S STATEMENT .................................................................................. 60

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                               ii
     JOINT CASE MANAGEMENT STATEMENT                                                           Case No. 00-cv-4599 WHO
       Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 5 of 66



 1                              PLAINTIFFS’ STATEMENT

 2                         PLAINTIFFS’ CURRENT POSITION

 3         The Independent Monitor for the OPD has issued two status reports (the 73rd

 4   and 74th IMT Reports) since the last Case Management Conference statement was

 5   filed. OPD remains out of full compliance with five tasks that were out of

 6   compliance as of the last Case Management Conference Statement:

 7         1. Task 2 (Timeliness Standards and Compliance with IAD Investigations –

 8   not in compliance when most recently assessed by the IMT in the 73rd Report);

 9         2. Task 5 (Internal Affairs Division (IAD) Complaint Procedures – deferred
10   when most recently assessed by the IMT in the 73rd Report);

11         3. Task 25 (Use of Force Investigations and Report Responsibility – in partial

12   compliance when most recently assessed by the IMT in the 74th Report);
13         4. Task 34 (Stop Data – in partial compliance when most recently assessed by

14   the IMT in the 69th IMT Report); and

15         5. Task 45 (Consistency of Discipline – in partial compliance when most

16   recently assessed by the IMT in the 74th Report).

17         Two of these tasks (Tasks 2 and 25) were in full compliance as recently as

18   January of 2019.

19         Three other Tasks that were not in full compliance during the last Case

20   Management Conference are, as of the most recent (74th) IMT Report, once again in

21   compliance:

22         1. Task 24 (Use of Force Reporting Policy)

23         2. Task 30 (Executive Force Review Boards)

24         3. Task 41 (Use of a Personnel Assessment System (PAS) and Risk

25   Management)

26         Plaintiffs’ will outline their concerns regarding specific NSA tasks, as well as

27   developments that impact multiple NSA tasks, below:

28
                                               1
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
          Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 6 of 66



 1   I.      TASK 2 (TIMELINESS STANDARDS AND COMPLIANCE WITH IAD
             INVESTIGATIONS)
 2
             Task 2 requires that the Internal Affairs Department (IAD) of the OPD
 3
     complete internal investigations in a timely manner. This task was inactive
 4
     between 2015 and 2019, before falling out of compliance once again. The Oakland
 5
     Police Department has made concerted efforts to bring this task back into full
 6
     compliance, and there has been objective progress on this task in the last year.
 7
             OPD policy requires that “at least 85% of Class I misconduct investigations
 8
     and at least 85% of Class II misconduct investigations must be completed within
 9
     180 days to be considered timely.” Per DGO M-03, Class I offenses “are the most
10
     serious allegations of misconduct and, if sustained, shall result in disciplinary
11
     action up to and including dismissal and may serve as the basis for criminal
12
     prosecution.”
13
             The IMT reviewed 54 Class I misconduct cases during the period covered by
14
     the 73rd IMT Report and determined that just 29 of these cases were completed in a
15
     timely manner. This represents a 54% timely-completion rate, which is a
16
     downgrade from the 67% completion rate the last time the IMT assessed this Task
17
     in the 71st IMT report. The IMT previously described a 69% timely completion rate
18
     as "still far below compliance” (69th IMT Report, page 3), and the most recent
19
     compliance rate is even worse. Plaintiffs’ attorneys note that OPD’s timely-
20
     competition rate stood at a paltry 38% as recently as recently as the 66th IMT
21
     Report, indicating substantial improvement in the intervening months. On the
22
     other hand, the most recent figures remain well short of the 85% compliance
23
     threshold required by the NSA.
24
             Of the 99 Class II cases reviewed by the IMT during the period covered by
25
     the 73rd IMT Report, 81 were in compliance with established timelines. This
26
     represents an 82% compliance rate with IAD policy and is barely short of the 85%
27
     compliance threshold mandated by the NSA. This 82% compliance rate for Class II
28
                                                2
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
       Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 7 of 66



 1   investigations remains similar to the previous two reporting periods, when the IMT

 2   determined OPD had completed 82% and 84% of Class II investigations in a timely

 3   manner.

 4         Plaintiffs’ can report that OPD is working systematically to meet their

 5   mandated timelines. OPD has informally communicated that the timely-completion

 6   rate for Class I and Class II investigations that are being closed right now are both

 7   at least at the 85% threshold required for compliance. Further, it appears that OPD

 8   has built support around investigating these cases promptly. Chief Armstrong and

 9   the Bureau of Risk Management Deputy Chief made changes to its IAD due dates
10   in which Commanders must now adhere to strict IAD due dates which are earlier

11   than the 180-day due dates, to ensure that investigations do not languish until the

12   last minute, and to allow IAD ample time to review and close out cases before the
13   180-day deadline.

14         It thus appears that the Department making progress toward once again

15   achieving compliance with Task 2. Task 2 compliance is categorically different from

16   the other Tasks that remain out of compliance insofar as the threshold for

17   compliance is strictly mathematical: there is an objective, concrete target that OPD

18   must meet, and there is objective progress in that direction. Unfortunately, the

19   OPD has not yet surpassed the 85% bar that is required and must be maintained.

20   OPD leadership, and IAD leadership appear to be narrowing this gap and moving

21   back toward full compliance. Given that OPD was previously in compliance with

22   this task for so long that it became inactive for four years, there is no reason OPD

23   cannot reattain that status shortly.

24   II.   TASK 5 (COMPLAINT PROCEDURES FOR IAD)

25         OPD is not in full compliance with Task 5, which pertains to Complaint

26   Procedures for the Internal Affairs Division. On March 23, 2016, the Court issued

27   an Order indicating that irregularities and potential violations of the NSA occurred

28   in IAD investigation 15-0771. The Order noted that the investigation raised issues
                                               3
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
       Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 8 of 66



 1   of accountability and sustainability of compliance.

 2          The IMT most recently assessed this task in the 73rd IMT Report. In this

 3   report, the IMT noted that “the Department has made progress in this Task and

 4   has shown capacity to better address internal investigations.” (73rd IMT report, p.

 5   9). The IMT nevertheless notes that “OPD is currently challenged by investigations

 6   emanating from demonstrations in May and June [2020] – to include a Level 1 use

 7   of force – as well as an officer-involved shooting outside City limits.” (73rd IMT

 8   report, p. 9).

 9          Task 5 consists of several subtasks, and the IMT has determined that many
10   of these are in compliance, including:

11              •     Task 5.1, which requires that when a citizen wishes to file a complaint,

12                    the citizen is brought to a supervisor or IAD, or a supervisor is
13                    summoned to the scene.

14              •     Task 5.2, which requires that if there is a delay of greater than three

15                    hours in supervisory response, the reason for the delay must be

16                    documented.

17              •     Task 5.3, which requires that where a complainant refuses to travel to

18                    a supervisor, or wait for one, personnel make all reasonable attempts

19                    to obtain specific information to assist in investigating the complaint.

20              •     Task 5.4, which requires that specific information be documented on a

21                    complaint form and submitted to the immediate supervisor or, in

22                    his/her absence, the appropriate Area Commander.

23              •     Task 5.5, which requires that the supervisor or Area Commander

24                    notify Communications and forward any pertinent documents to IAD.

25          Every day, the Communications Division of OPD prepares Daily Incident

26   Logs (DILs) that gather all the data required to evaluate compliance with these

27   tasks. The IMT reports that this process has “significantly enhanced OPD’s ability

28   to document compliance” (73rd IMT Report, p. 10) with these subtasks. Plaintiffs’
                                                   4
     JOINT CASE MANAGEMENT STATEMENT                                     Case No. 00-cv-4599 WHO
       Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 9 of 66



 1   attorneys note that this streamlined, codified process is a marker of institutional

 2   commitment to Task 5 compliance and commend OPD consistency in this regard.

 3         The crux of Task 5 compliance, ultimately, pertains to subtasks relating to

 4   the quality of IAD investigations (subtasks 5.15 to 5.19, and subtask 5.21).

 5   Subtasks 5.15 and 5.16 require that OPD gathers all relevant evidence, conducts

 6   appropriate follow-up interviews, considers all evidence, makes credibility

 7   assessments where feasible, and resolves inconsistent statements. In all of the

 8   cases the IMT reviewed during the period covered by the 73 rd IMT report, the IMT

 9   determined that OPD gathered all available relevant evidence and reported that
10   investigators did conduct follow-up interviews where necessary to resolve

11   inconsistencies. OPD also made credibility assessments in three cases reviewed by

12   the IMT, and the IMT agreed with all these credibility assessments. In two of these
13   cases, body-worn camera (BWC) footage was “instrumental” in determining

14   complainants and/or witnesses were not credible. This is a useful reminder that

15   BWC footage safeguards the public and OPD personnel alike and is critical to

16   sustaining public trust with the Department.

17         Despite these positive developments, Plaintiffs’ attorneys remain concerned

18   about the alarming number of reports of failure to activate body worm cameras in a

19   timely manner. These issues must be addressed and, if they continue, discipline

20   must be imposed (as it was in one case reported by the IMT in their 74th Report). If

21   such “mistakes” continue, it is only a matter of time before an officer does not use

22   his/her camera in a serious incident, resulting in a significant liability risk to the

23   City of Oakland.

24         Task 5.17 requires OPD to permanently retain all notes generated and/or

25   received by OPD in their personnel file, and OPD has a “sustained history of 100%

26   compliance with this subtask.” (73rd IMT Report, p. 8.). This was once again the case

27   during the most recent reporting period evaluated by the IMT.

28         Tasks 5.18 and 5.19 require, respectively, that OPD “resolve each allegation
                                                 5
     JOINT CASE MANAGEMENT STATEMENT                                   Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 10 of 66



 1   in a complaint investigation using the preponderance of evidence standard” (5.18)

 2   and necessitates “that each allegation of a complaint if identified’ be resolved with a

 3   disposition of “unfounded”, “sustained”, “exonerated”, “not sustained”, or

 4   administrative closure (5.19). The IMT did not disagree with any of the formal

 5   findings in any of the cases they reviewed during this period. Over the last year, it

 6   appears that the IMT has only disagreed with OPD findings in three cases.

 7         Indeed, OPD reports that there has been no negative feedback from the IMT

 8   regarding the quality of IAD investigations in almost one year. Put another way:

 9   from a process standpoint, IAD investigations have been consistently up to the
10   standards mandated by the NSA, and acceptable to the Monitor. There were at

11   least two cases where the IMT appeared to disagree with the ultimate finding made

12   by the then-Chief but determined that the investigative process leading up to the
13   ultimate disposition was sufficient. Plaintiffs’ attorneys understand that, on

14   occasion, the IMT and the final arbiter(s) at OPD may come to different conclusions

15   about the disposition of an IA matter when looking at the same set of facts. OPD

16   can nevertheless be commended from a process standpoint. A consistent, robust

17   investigative framework is a fundamental pillar of Task 5 compliance, and OPD

18   deserves praise for consistency in this regard.

19         On January 14, 2021, this Court issued an Order regarding Internal Affairs

20   Case No. 21-0028 involving “serious matters that go to the heart of this case – the

21   culture of the Oakland Police Department and the efficacy of internal oversight

22   mechanisms within the Department, which were the primary reason for the

23   imposition of the NSA in the first place.” (Dkt. 1419, page 1). This was connected to

24   the revelation that current and former OPD employees, as well as other members of

25   Bay Area law enforcement organizations, were active participants on a racist, sexist

26   Instagram page with the online handle “@crimereductionteam” that was discussed

27   at length during the previous Case Management Conference.

28         Many of the “@crimereductionteam” posts mocked OPD policies regarding use
                                                6
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 11 of 66



 1   of force reporting and police brutality, while others were overtly racist and

 2   misogynistic. Several posts were incorporated into Plaintiffs’ portion of the most

 3   recent CMC Statement (see Dkt. 1423, pp. 6-12.)

 4          Plaintiffs’ attorneys do not know exactly when this Instagram account was

 5   created.   However, Plaintiffs’ attorneys are in possession of a Department-wide

 6   email from September 23, 2020 that states OPD command staff “have come across a

 7   page on Instagram that some officers in our department ‘follow’”, with appended

 8   screenshots of “@crimereductionteam” posts.

 9          Further, as Plaintiffs’ attorneys reported to this Court at the last Case
10   Management Conference, it appears that OPD did not initiate an Internal Affairs

11   investigation regarding the “@crimereductionteam” account until the contents were

12   publicly reported by journalist Darwin Bond-Graham and others, even though OPD
13   was on notice that personnel were engaging these accounts since at least September

14   2020, when the Department-wide email regarding the @crimereductionteam

15   Instagram account was circulated.

16          The 3304 date for the investigation of this Instagram fiasco apparently falls

17   just days after this Case Management Conference. This Court wrote that the

18   investigation into these matters “may well demonstrate the defendants’

19   commitment to accountability and the sustainability of the reforms in the NSA.”

20   (Dkt. 1419). Plaintiffs’ attorneys are eager to see if OPD can do so. While it is

21   undeniably true that these Instagram posts echo long-standing cultural problems,

22   Plaintiffs’ Attorneys also recognize that it provides an opportunity for OPD to

23   demonstrate that it can self-govern, and hold itself to account, as required by the

24   Negotiated Settlement Agreement.

25   III.   TASKS 24 (USE OF FORCE REPORTING POLICY) & 25 (USE OF
            FORCE INVESTIGATIONS AND REPORT RESPONSIBILITY)
26
            OPD had been in compliance with Tasks 24 (Use of Force Reporting Policy)
27
     and 25 (Use of Force Investigations and Report Responsibility) of the NSA since
28
                                                7
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 12 of 66



 1   2015. In November 2018, this Court reactivated these Tasks as a result of Plaintiffs’

 2   and the Monitoring Team’s concerns about systematic underreporting of weaponless

 3   defense techniques and incidents related to the pointing of firearms. Subsequently,

 4   the IMT found both Task 24 and Task 25 out of compliance. During the most recent

 5   (74th) IMT Report, OPD came back into compliance with Task 24.

 6         OPD was able to reattain compliance with Task 24 by working with

 7   stakeholders, including Plaintiffs’ attorneys, the IMT, and the Police Commission,

 8   to enact policy revisions related to such Use of Force reporting. Specifically, OPD

 9   published Special Order 9196, which clarified use of force policies regarding the
10   pointing of a firearm. This Special Order supersedes relevant sections of

11   Departmental General Orders (DGOs) K-3 (Use of Force) and K-4 (Reporting and

12   Investigating Use of Force) by eliminating all references to “intention” related to an
13   officer pointing his or her service weapon. OPD acknowledged that determining

14   “intent”, as well as language regarding the “low-ready” position”, was

15   “unnecessarily subjective and did not capture the spirit of the policy: reporting

16   every time that an officer points a firearm at a person.” (Special Order 9196, p. 1).

17   Level 4, Type 22 Use of Force was thus redefined “Pointing a Firearm at a Person”,

18   where pointing means any incident, intentional or otherwise, where “the line of the

19   muzzle intersects with the body of the subject such that, if the firearm were to

20   discharge, the round would strike that person.”

21         This led to a predictable increase in the total uses of force during 2020. Per

22   the biweekly reports that the Department regular shares with the IMT and

23   Plaintiffs’ attorneys, there were 2,996 total uses of force in 2020, up from 1,555 in

24   2019. Level 4 uses of force, which include “Pointing of a Firearm at a Person” as

25   described above, were primary driver of this surge: while there were 1,429 total in

26   2019, that figure jumped by over 1,200 to 2,631 in 2020.

27         As Plaintiffs have previously noted, the more recent numbers are largely a

28   result of Special Order 9196, and more accurately reflect OPD’s actual use of force
                                                8
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 13 of 66



 1   than data from previous years. The 2020 figures also provide a comprehensive

 2   baseline for subsequent comparison. According to the most recent (292nd) biweekly

 3   Compliance Update issued by OPD, there have been 851 Level 4 Uses of Force to

 4   date in 2021. This represents a dramatic year-to-year reduction: In 2020, to date,

 5   there had been 1654 Level 4 uses of force. Given that there is no indication that

 6   OPD is now undercounting certain kinds of force (especially Type 22, Pointing a

 7   Firearm at a Person), the Department deserves praise for the significant reduction

 8   in Level 4 Uses of Force.

 9         Special Order 9196 also created several new Use of Force categories,
10   including Level 4, Type 32 to ensure that any force used by OPD to “overcome

11   resistance” was adequately documented. Such force includes moving subjects who

12   had gone limp, guiding and/or pushing subjects into patrol vehicles, using
13   restraining devices, removing people who are holding on to fixed objects, and

14   forcibly handcuffing subjects who are resisting arrest.

15         Here, too, OPD must be commended. Plaintiffs’ attorneys do not know of

16   another major-city police department that has taken steps to ensure that all the

17   above-described uses of force must always be documented and codified this into

18   their Use of Force policy. This reflects truly progressive policing, and it is a credit

19   to the Department that all such uses of force are now reported

20         The IMT reviewed 186 Level 3 and Level 4 use of force reports during the

21   reporting period covered by the draft 74th IMT report. There were 501 discrete uses

22   of force across these 186 incidents, including 102 where weapons were pointed at a

23   subject. In 93 of those 102 incidents (where a weapon was pointed at a subject),

24   Level 4, Type 22 Use of Force was the only force used, and the IMT determined that

25   this use of force was appropriate in all instances. Further, the IMT did not identify

26   any instances where officer did not report Type 22 Uses of Force. It thus appears

27   that the new policy regarding reporting the pointing of a firearm is working: Type

28   22 force is now captured in UOF collection, is reported consistently, and is within
                                                 9
     JOINT CASE MANAGEMENT STATEMENT                                   Case No. 00-cv-4599 WHO
         Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 14 of 66



 1   policy when used, according to the IMT, who determined that every instance of Type

 2   22 Force they reviewed during the period covered by the 74th IMT report was

 3   appropriate. (Draft 74th IMT Report, p. 10)

 4            The IMT did, however, “identify nine instances where officers who assisted in

 5   restraining a combative person did not report a Type 32 UOF, and one where a

 6   Type 29 UOF was not reported.” (Draft 74th IMT Report, p. 10). This is, as

 7   described above, a new Use of Force category that is among the most progressive in

 8   the nation, and it is therefore likely that there will be hiccups related to reporting

 9   this previously unreported use of force at the outset of the new policy. OPD must
10   nevertheless ensure that all officers are trained in the new force type and attendant

11   reporting requirements, and Plaintiffs’ attorneys will monitor subsequent IMT

12   reports for progress reporting Type 32 Uses of Force.
13            The Department also reports that the IMT has not deemed any Uses of Force

14   out of compliance in many months. This is of a pattern with the IA investigations

15   described above: The IMT has not expressed substantive concerns with the

16   underlying process, even on the rare occasions where they disagree with an

17   outcome. The IMT has, however, provided some feedback to OPD about the

18   announcement and identification of officers during initial detention, late Body Worn

19   Camera (BWC) activations, and boilerplate language regarding training and

20   experience. These are important issues that were highlighted by OPD’s own Office

21   of the Inspector General (OIG) in a 2019 Report titled “Special Report: An

22   Assessment of the Oakland Police Department’s Use of Force Reporting, Usage of

23   Portable Digital Recording Devices, and Supervision of Incidents During Arrests for

24   Offenses Where There is a Significant Chance That force Would Be Used.”1 It is

25   incumbent on OPD to immediately address these issues since they have been on

26   notice about such problems for years.

27            Even so, Plaintiffs’ attorneys agree with the IMT that OPD’s policies now

28   1   http://www2.oaklandnet.com/oakca1/groups/police/documents/report/oak072446.pdf
                                                 10
     JOINT CASE MANAGEMENT STATEMENT                                   Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 15 of 66



 1   meet the standard required by the NSA and are therefore in compliance with Task

 2   24 of the NSA. Future revisions and modifications will inevitably be needed,

 3   because policy standards are dynamic and commonly accepted best practices will

 4   continue to evolve. Indeed, changes to DGO K-3 were modified because of changes

 5   in the law, and in response to the wishes of the Police Commission following the

 6   murder of George Floyd. This is a necessary component of a self-sustaining, self-

 7   correcting, and progressive Police Department. Although OPD has not yet trained

 8   all officers on the revisions to DGO K-3, Plaintiffs’ attorneys understand that all

 9   officers will be so trained within one month from when the revised document is
10   published. The Police Commission and OPOA (Oakland Police Officers Association)

11   are currently reviewing these changes, and Plaintiffs’ attorneys are eager for this

12   process to be completed. OPD has already completed trainings for revisions to other
13   use of force policies.

14          Task 25 remains in partial compliance for the following reasons:

15          25.1 The IMT reports that while there has been a decline in the use of

16   boilerplate language, they continue to “find numerous instances where officers

17   justify their uses of force “based on my training and experience” without any further

18   information or explanation as to what training and experience they are referring

19   to.”

20          25.2 The IMT finds that they continue to find concerns about the preparation

21   and review of UOF reports by OPD supervisors and “we continue to find instances

22   where OPD supervisors do not identify deficiencies in officer reporting and fail to

23   identify or address MOR violations”.

24          The IMT concludes their report on Task 25 by stating: “we continue to see

25   reports where supervisors have failed to identify and address deficiencies by their

26   personnel and in some cases failed to complete appropriate documentation. While

27   we have continued to see improvements in those reports we reviewed for this period,

28   there is still work to be done.”
                                               11
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 16 of 66



 1         If OPD wants to attain NSA compliance, they must make the improvements

 2   specified by the IMT for this task. OPD had been “in compliance” before Judge

 3   Orrick reactivated this Task in November 2018 and has made improvements in this

 4   Task in the IMT’s most recent reports. The shortcomings here seem largely

 5   supervisorial in nature. Perhaps Commanders should consider a directive to

 6   supervisors on this matter or those supervisors responsible for these shortcomings

 7   should obtain additional training. In any event, compliance appears to be in sight

 8   for this Task and OPD should carefully consider what it will take to attain

 9   compliance here.
10   IV.   TASK 30 (EXECUTIVE FORCE REVIEW BOARDS)

11         Task 30 pertains to Executive Force Review Boards (EFRBs), which consist of

12   three command-level officer who review all Level 1 uses of force, as well as in-
13   custody and pursuit-related deaths and serious injuries. Although OPD had been in

14   compliance with this Task for some time, the IMT deferred a compliance finding for

15   Task 30 following the Joshua Pawlik shooting incident, until they (the IMT) could

16   observe additional EFRBs. The Pawlik EFRB was discussed at great length in

17   previous Case Management Conferences. In short, Plaintiffs’ attorneys are in

18   complete agreement with the IMT’s assessment that the Pawlik EFRB was deeply

19   flawed and disagreed with the EFRB findings in the Pawlik matter.

20         OPD has convened three one EFRBs since the Pawlik matter: one related to a

21   canine deployment in 2019, another related to an officer-involved shooting in

22   Richmond, CA, and a third pertaining to a baton strike which occurred during the

23   protests related to the murder of George Floyd in 2020. Plaintiffs’ attorneys were

24   not involved in any of these EFRBs and defer to the IMTs assessment that they

25   were “well-run, thorough, and complete” (Draft 74th IMT Report, p. 22), and that

26   they agreed with the findings (including some sustained findings related to officer

27   actions during the vehicle pursuit that culminated in the officer-involved shooting

28   in Richmond, CA). The IMT determined that all three of these EFRBs were in
                                               12
     JOINT CASE MANAGEMENT STATEMENT                                Case No. 00-cv-4599 WHO
       Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 17 of 66



 1   compliance, and therefore determined that OPD is once again in compliance with

 2   Task 30 (Draft 74th IMT Report, p. 22). Plaintiffs’ attorneys congratulate the

 3   Department on this achievement and expect that OPD can and will remain in

 4   compliance with this Task moving forward.

 5   VI.   TASK 34 (STOP DATA/VEHICLE STOPS, FIELD INVESTIGATIONS
           AND DETENTIONS)
 6
           At the outset of the NSA, the Oakland Police Department did not have any
 7
     mechanism to review, approve, or assess the justifications for stops and searches by
 8
     its officers. Indeed, this lack of oversight and accountability led directly to the
 9
     abuses that precipitated Plaintiffs’ attorneys’ involvement in the NSA. Recent
10
     progress on this front is remarkable, and a credit to the Department and all other
11
     stakeholders diligently involved in this sphere.
12
           OPD recently demonstrated a commitment to “intelligence-led” stops, which
13
     greatly reduced the racial disparities in discretionary stops by Oakland Police
14
     officers. As recently as 2015, there were 22,506 non-dispatch stops of African
15
     Americans by Oakland police. That number has fallen year-over-year, to just 5,870
16
     in 2020. The number of stops for all racial categories were reduced over this period,
17
     but two figures are especially striking since 2015: A 74% reduction in the total
18
     number of African American stops (from 22,506 to 5,780) and the 60% reduction in
19
     the total number of Hispanic stops (from 7,504 to 2,991):
20

21   ///

22

23

24

25

26

27

28
                                                13
     JOINT CASE MANAGEMENT STATEMENT                                  Case No. 00-cv-4599 WHO
       Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 18 of 66



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12
13

14
           A more recent chart, recently shared by OPD personnel with Plaintiffs’
15
     attorneys, plots the number of non-dispatch stops in each quarter, and indicates
16
     that the positive momentum outlined above did not stall during the first year of the
17
     Covid-19 pandemic:
18

19   ///

20

21

22

23

24

25

26

27

28
                                              14
     JOINT CASE MANAGEMENT STATEMENT                               Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 19 of 66



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12
13

14

15

16

17         These decreases were accomplished with no compromise to officer safety, and

18   the above chart indicates that OPD substantially ameliorated disparate treatment

19   and/or outcomes during this period. OPD has also focused close attention to the

20   categories of stop outcomes, including searches, recoveries, and arrests. Sustained

21   high levels of arrests, for example, indicate that the intelligence-led policing model

22   is working. It also reflects the Department’s understanding that stops based

23   objective information has myriad benefits: it reduces the policing “footprint” within

24   the community by decreasing the likelihood of unnecessary police interactions while

25   also mitigating individual biases that may precipitate stops

26         Plaintiffs’ attorneys note that the data also shows that African Americans

27   continue to be stopped a higher rate than other demographic groups in Oakland:

28
                                               15
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 20 of 66



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12
13

14

15
           Even if the racial variance in stop data is not entirely attributable to OPD
16
     actions, there is much room for continued progress here, and the Department and
17
     City of Oakland have acknowledged as much in their most recent appearance in
18
     front of this Court. That said, the trend-line is undeniably positive, and the
19
     concrete data indicates that OPD is working to address some of the systemic biases
20
     within the Department.
21
           The Risk Management Meetings which are discussed at greater length in the
22
     next section below, have been instrumental to the above-illustrated declines.
23
     Officers with significant numbers of stops of African Americans, with no yield or
24
     justification for the stop, are routinely identified and discussed and, when
25
     warranted, placed on supervisory monitoring or intervention. This process deals
26
     with discrete instances of biased policing and reinforces important cultural changes
27
     in the department by reminding all officers that OPD will not tolerate stops of
28
                                               16
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 21 of 66



 1   African Americans absent evidence- and/or intelligence-based justification for the

 2   stop.

 3           It appears to Plaintiffs’ attorneys that the Department is on the cusp of

 4   compliance with both the spirit and the letter of this Task, and OPD deserves

 5   congratulations for its significant, demonstrated progress on this Task. The year-

 6   over-year trend in the data speaks to institutionalized, sustainable change within

 7   OPD.

 8   VII.    TASK 41 (USE OF PERSONNEL ASSESSMENT SYSTEM AND RISK
             MANAGEMENT)
 9
             Task 41 pertains to the Use of a Personnel Assessment System (PAS) and
10
     Risk Management and requires OPD to develop a risk management system to audit
11
     the performance of specific members, employees, supervisors, managers, units, and
12
     the Department as a whole. The IMT’s most recent review of Task 41 (the Draft
13
     74th IMT Report, dated August 2021) determined that OPD is once again in
14
     compliance with this task.
15
             When the IMT issued their 72nd Report, they indicated that approximately
16
     80% of Vision reports and 66% of reports related to the PAS risk review process
17
     have been completed. (72nd IMT Report, page 24) For more than a year, the new
18
     PAS system was beset with data-retention and transition issues. Much time, effort,
19
     and money has been spent migrating from the original risk management database
20
     (IPAS) to its successor (Prime) to the newly implemented Vision. It now appears
21
     that Vision is largely functional, and that it can fulfil its required role as a
22
     relational database and early-warning system than can intervene to mitigate risks
23
     in a meaningful way. The road to this point involved much complex, expensive, and
24
     time-consuming work, but now that it largely complete, Plaintiffs’ attorneys are
25
     optimistic that Vision is to become the comprehensive and durable risk
26
     management tool it was designed to be and concur with the IMT’s assessment in the
27
     Draft 74th Reports that “while many of the issues relevant to Vision have been
28
                                                 17
     JOINT CASE MANAGEMENT STATEMENT                                    Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 22 of 66



 1   addressed, risk management data issues remain.” (Draft 74th IMT Report, p. 28).

 2   This is why, even though the IMT has determined that OPD is “in compliance,

 3   although we are concerned that the potential of the system is, for now, surpassing

 4   its efficacious use.” (Draft 74th IMT Report, p. 29)

 5            As the Court knows, there were many staffing-related delays in previous

 6   months and years. The Department recently informed Plaintiffs’ attorneys that

 7   these issues have been remedied. The City of Oakland also hired a data manager,

 8   Dr. Leigh Grossman, who has stressed her commitment to a sustainable, risk

 9   management process where every dimension related to PAS is reported out in a
10   comprehensive manner. Dr. Grossman compiles a monthly Risk Analysis Report

11   that is shared with major stakeholders. Although it is admittedly a work in

12   progress, the data included so far is comprehensive, and includes citywide numbers,
13   as well as data at the Area level, for Ceasefire, for the Violent Crimes Operation

14   Center (VCOC), and the Criminal Investigations Division. The most recent report

15   also included non-intel led traffic stop percentages, as well as data regarding

16   officers and staff who are on PAS monitoring. The very point of a risk management

17   system it to filter information and process it toward solutions, including

18   highlighting outlier officers (or groups of officers), and this is a solid step in that

19   direction. Members of the Stanford team have also commended Dr. Grossman’s

20   “rigorous cleanup” of data pertaining to potential disparities in the Department’s

21   internal discipline process. This will be discussed at greater length in Task 45,

22   below.

23            The data that underlies Vision underpins the Department’s entire risk

24   management apparatus, including the Risk Management Meetings (RMMs) that

25   take place at all supervisory levels of the Department. Plaintiffs’ attorneys have

26   attended many of these meetings and are consistently impressed by the use of data

27   to discuss stop data, possible patterns of bias in stops, complaints, the ratio of

28   intelligence-based and non-intelligence-based stops, pursuits, and, perhaps most
                                                 18
     JOINT CASE MANAGEMENT STATEMENT                                    Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 23 of 66



 1   crucially, officers who are under supervisory monitoring and/or intervention. It is

 2   clear that there is real institutional buy-in to this process, which is reinforced by the

 3   presence of command-level officers who oversee drilldowns into specific officers and

 4   squads. This is a crucial feature of the RMM process, and OPD must commit to

 5   continuing this process in the coming years. All told, Plaintiffs’ attorneys can report

 6   that RMMs are an unequivocal force for positive change at OPD.

 7         Finally, Plaintiffs’ attorneys offer two suggestions to the Department as it

 8   nears compliance with this task. First, OPD must ensure that all twenty (20)

 9   components of Task 40 of the NSA are incorporated into Vision. While most of
10   these elements are already captured and have been discussed extensively by all

11   parties over the years (stop data, pursuits, complaints), it is not clear that every

12   required element is. Specifically, Plaintiffs’ attorneys have previously highlighted
13   three components of Task 40 that have never been discussed at any RMM they have

14   attended, and may not be fully integrated into the Vision system:

15                •   “All civil suits and/or tort claims related to members’ and

16                    employees’ employment at OPD, or which contain allegations which

17                    rise to the level of a Manual of Rules violation” (Task 40, item #7)

18                •   “All charges of resisting or obstructing a police officer, assault on a

19                    police officer, or assault-with-a-deadly-weapon on a police officer.”

20                    (Task 40, item #13).

21                •   “Criminal cases dropped due to concerns with member veracity,

22                    improper searches, false arrests, etc.” (Task 40, item #19)

23         Please note: Assault/Battery on a Police Officer & Obstruction/Resisting a

24   Police Officer (sole charges) was discussed at the Risk Management Meeting on

25   August 25, 2021. (Slide 8.1 at the August 25, 2021 Risk Management Meeting).

26   Very recently, Plaintiffs’ Attorneys have also become aware of documents that show

27   outreach by the OPD to both the Public Defender and District Attorney regarding

28   identification on officers that have come to the attention of these entities and who
                                                19
     JOINT CASE MANAGEMENT STATEMENT                                   Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 24 of 66



 1   they believe cause problems. Plaintiffs’ attorneys have no information on what was

 2   done with this information. We will endeavor to find the answer to this question

 3   and report on it at the Case Management Conference scheduled for September 1,

 4   2021.

 5           Second, Plaintiffs’ once again urge the Department to codify the very robust

 6   RMM process via a general order and/or training bulletin that details what a Risk

 7   Management Meeting is, and that outlines the roles it demands of participants and

 8   subjects. The Department has been proactive about using the risk management

 9   data it has available since the Vision system came online. The buy-in to this
10   process by nearly every single supervisor has been nothing short of remarkable.

11           Plaintiffs’ attorneys remember the role that Doctors Eberhardt and Monin,

12   the IMT and Plaintiffs’ Attorneys played as a driving force for conducting
13   investigations and drilldowns into this data. One day all these people will be gone

14   and the OPD will be responsible for the Risk Management process. We believe that

15   the OPD can accomplish this task (particularly under the leadership of Chief

16   Armstrong), but slippage in this area cannot be tolerated by the current and future

17   leadership in the Oakland Police Department.

18           The surest way to ensure that the current RMM system is maintained in the

19   medium- to long-term future of the Department is to codify it, including specific

20   requirements that at least one command-level officers attend Area-level RMMs, and

21   that focused drilldowns into problematic officers and/or squads continue. Absent

22   such action, the entire Risk Management apparatus is subject to the whims of

23   future OPD commanders. Chief Armstrong recently attended a Risk Management

24   Meeting that “failed to meet the quality” (Draft 74th IMT Report, p. 33) that the

25   IMT and Plaintiffs’ attorneys have come to expect. At the conclusion of the meeting,

26   Chief Armstrong expressed his displeasure to all participants. We agree with the

27   IMT that “this measure of reflective, quick action on the part of the Chief is the type

28   of leadership that the Department has needed.” Draft 74th IMT Report, p. 33) In
                                               20
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 25 of 66



 1   fact, within days, at a subsequent Area 3 Risk Management Meeting, “drill downs”

 2   were discussed in detail while a Deputy Chief was present.

 3         It is not lost on Plaintiffs’ attorneys that a future Chief, overseeing OPD after

 4   the NSA has mercifully drawn to a close, might tolerate (or even prefer) a hollowed-

 5   out RMM process that is not as probing and expansive as the current iteration.

 6   Plaintiffs’ attorneys once again encourage OPD to take the commonsense step of

 7   institutionalizing all aspects of the robust RMM process that currently exists into

 8   permanent OPD policy.

 9         In addition, there is a preliminary draft of the Risk Management policy that
10   has been reviewed by Plaintiffs’ Attorneys. We hope that the final document will

11   stress, at a minimum: (1) the need to “drill down” by supervisors and to report

12   outliers as has been done repeatedly in the Risk Management Meetings; (2) that a
13   Deputy Chief and/or Chief attend every Risk Management Meeting: and (3) a plan

14   as to what will be done with those officers who “live” on the charts as outliers in

15   stops without yields and other issues that have made them stay there. As Chief

16   Joshi said in one of his last Risk Management Meetings prior to becoming Chief of

17   the Alameda Police Department, outliers cannot “live” on the charts as outliers

18   without some appropriate action being taken by supervisors and commanders.

19         Vision is the main repository for data that is germane to virtually all the

20   NSA tasks and is the key to compliance with the NSA itself. The Department must

21   be lauded for moving back into compliance with Task 41. The recent progress here

22   is undeniable, and truly critical to the NSA moving forward.

23   VIII. TASK 45 (CONSISTENCY OF DISCIPLINE POLICY)

24         OPD is in partial compliance with Task 45, which requires that discipline is

25   imposed in a fair and consistent manner. The Hillard Heintze “Police Discipline

26   Disparity Study” (Disparity Study) has been the major locus of Plaintiffs’ attorneys

27   Task 45 discussions since it was issued in April 2020.

28         This report determined that “black sworn employees were more likely to have
                                               21
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 26 of 66



 1   their allegations result in a sustained finding than other employees.” Specifically,

 2   this report found that:

 3                •   “Over the five-year time period, black employees were 37% more

 4                    likely to have an allegation against them result in a sustained

 5                    finding.” (Disparity Study, p. 10).

 6                •   For Class One complaints (the most serious complaints), black

 7                    individuals are almost 39% more likely to have the complaint

 8                    sustained, while controlling for gender and years of service.”

 9                    (Disparity Study, p. 10).
10                •   The IAD policy allowed sergeants to be “fact finders and

11                    adjudicators has the potential to lessen an investigator’s neutrality”

12                    and that this system “is not consistent with promising practices
13                    used in departments similar in size to Oakland.” (Disparity Study,

14                    p. 11)

15                •   “Twice as many black trainees were released [from OPDs Academy]

16                    than white or Hispanic trainees. (Disparity Study, p. 41)

17                •   FTO (Field Officer Training) completion rates for black and Asian

18                    trainees lagged behind those for Hispanic and white trainees.”

19                    (Disparity Study, p. 42)

20                •   Just 18.68% of sworn respondents believe that OPD’s disciplinary

21                    process is fair, while 81.32 percent of respondents disagreed with

22                    the statement “OPD’s disciplinary process is fair.” (Disparity Study,

23                    p. 17)

24         At the time these apparently damning findings were published, Plaintiffs’

25   attorneys described them as a violation of NSA Task 45, which requires consistency

26   of discipline. Judge Orrick subsequently described “racial disparities” as the

27   “hardest” issue, as well as the issue that “started this case.” (09.22.20 WHO CMC

28   Transcript, p. 49), and City of Oakland and OPD leadership promised to address the
                                                  22
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 27 of 66



 1   disparities uncovered by the Hillard Heintze Report. The Disparity Study

 2   concluded with series of 14 recommendations that it urged the OPD to adopt, and

 3   OPD now reports that all but one of these recommendations have now been

 4   implemented, with each of these recommendations codified in OPD policy and

 5   procedure. A Racial Disparity Study working group was also established. This

 6   group was tasked with working with Oakland’s Data Manager, Dr. Grossman, and

 7   the Stanford University SPARQ (Social Psychological Answers to Real-world

 8   Problems) team, to determine how OPD could use the data at its disposal to

 9   mitigate racial disparities. The SPARQ team has also developed a curriculum
10   called “Cultural Competency Training”, that will be assigned to all OPD sworn

11   personnel.

12         In the period since Plaintiffs’ last Case Management Conference Statement
13   to this Court, Stanford University professors Dr. Eberhardt and Dr. Monin have

14   reported to Plaintiffs’ attorneys, and the Department, that much of the data

15   underlying the original Disparity Study was not supportive of the findings. More

16   specifically, it was discovered that when the City of Oakland had given both

17   personnel files and IAB files to create the data that was given to Hillard Heintze,

18   they inadvertently counted some discipline that appeared in both these documents

19   twice, with the result that many of the data relied on by Hillard Heintze was flawed

20   and thus their findings may have been distorted too.

21         Plaintiffs’ attorneys are, admittedly, not data scientists, and defer to the

22   Stanford SPARQ team’s determination that the dataset that OPD originally

23   provided to Hillard Heintze was not reliable. In addition, we are encouraged that

24   Doctor Grossman has apparently provided a fix in VISION that will prevent this

25   duplication from occurring again.

26         On very short notice (and while both stricken with COVID and on a vacation)

27   Dr. Monin, as part of the Racial Disparity Working Group, performed a preliminary

28   analysis on the “clean” data (which he describes as “rigorously cleaned up” by Data
                                               23
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 28 of 66



 1   Manager Dr. Grossman and Captain Lau of IAD). This is a “very different dataset”

 2   from the data OPD provided to Hillard Heintze. It incorporates fewer allegations,

 3   over a two-year period (2019-2020) that does not overlap with the data that was

 4   provided to the Hillard Heintze firm (2014-2018).

 5         Dr. Monin’s review of this data suggests that disparities in discipline

 6   outcomes do remain. Although the disparities are nowhere near as large as those

 7   reported in the Hillard Heintze Discipline Study, Dr. Monin’s preliminary findings

 8   suggest that “in most analyses allegations against African Americans seem to be

 9   slightly more likely to be sustained, though this differs quite a bit between the two
10   years analyzed (2019 and 2020), and even whether the disparities appear more in

11   division-level or in IA investigations varies between 2019 and 2020, making it hard

12   to locate disparities conclusively with this limited dataset.” Specifically, African
13   American officers:

14
           “…seem to benefit slightly less often than other groups from the
15
           “summary finding” – which in 99% of cases means a non-sustained
16         case. Whereas the average for all 4 groups is 14.8% for DLI SF, it’ only
           12.4% for Blacks (vs. 17.2% for Hispanics). And whereas the average for
17         IAD “summary finding” for all 4 groups is 2.0%, it’s only 1.2% for
           Blacks (vs. 2.6% for Whites). This deserves some attention as it could be
18         hiding disparities. Again the concern is that some groups may benefit
19         more often from a summary finding (which again means in 99% of the
           cases that the allegation is not sustained), which would remove them
20         from the other counts. (Dr. Monin IAD – August 2021 Preliminary
           Analyses, p. 3)
21

22
           However, Dr. Monin also found large year-to-year discrepancies in the data.
23
     Based on the small sample size, and the fluctuations between the two years, Dr.
24
     Monin requests data from more years to get a more robust picture of potential
25
     discipline disparities within OPD. It is imperative that OPD provide such data to
26
     Dr. Monin and the SPARQ team as quickly as possible.
27
           A subsequent preliminary report by Data Manager Dr. Grossman analyzed
28
                                               24
     JOINT CASE MANAGEMENT STATEMENT                                  Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 29 of 66



 1   Division Level Investigations and Internal Affairs Investigations at the case and

 2   officer level, and determined:

 3
            For Division Level Investigations, the percentage of sustained cases
 4
            varies year to year for Black officers. In 2019, their sustained rate is
 5          higher than any other race and in 2020, their sustained rate is in line
            or lower than the other races. Overall, for Division Level Investigations
 6          (2019 & 2020 combined), the Black sustained rate is slightly higher
            than the other races.
 7

 8          For Internal Affairs Investigations, the sustained rate for Black officers
            is relatively stable, while for officers of other races, the sustained rate
 9          fluctuates. It is important to note the number of Internal Affairs
            Investigations is much smaller than the number of Division Level
10          Investigations. A small increase or decrease in the number of sustained
11          cases could have a fairly large impact on the sustained percentage. For
            2019, the sustained percentage for Black officers is below the
12          percentage for White officers. In 2020, the sustained percent decreases
            for all races except Black officers. Overall, for 2019 and 2020, the
13          sustained rate forBlackofficers is higher than the sustained rate for
14          officers of other races.
            . (Dr. Grossman IAD Racial Disparity Preliminary Findings, 08/17/21,
15          p. 1)

16

17          Now that OPD and other stakeholders are working with an apparently

18   reliable dataset, it appears that the Department is much better positioned to

19   monitor disparities in the IAD process. The preliminary findings excerpted above

20   appear to provide a firm foundation for future analyses of discipline disparities at

21   OPD.

22          Lastly, Plaintiffs’ attorneys must once again emphasize that discipline

23   disparities can take multiple forms. During Plaintiffs’ attorneys many years of

24   involvement with OPD, we have noticed that supervisors and command staff often

25   receive lighter discipline, if any, than rank-and-file officers. Those in charge of Risk

26   Management Meetings often direct their gaze down the organizational chart, and

27   command staff are rarely discussed with the brutal, antiseptic honesty reserved for

28   the lowest-level patrol officers. Discrimination by rank may well be as important a
                                                25
     JOINT CASE MANAGEMENT STATEMENT                                   Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 30 of 66



 1   disparity as discrimination by race. This is suggested in the survey of officers by

 2   Hillard Heintze, which found that more than four-out-of-five respondents (including

 3   many white and Asian officers) disagreed with the statement “OPD’s disciplinary

 4   process is fair.” (Hillard Heintze Report, p. 7):

 5

 6

 7

 8

 9
10

11

12
13

14

15

16

17

18   (Note: Although these survey results appear in the same Discipline Disparity Study
19   that was grounded in the “bad” data provided by OPD, the surveys of sworn officer
     regarding their subjective assessments of discipline at OPD was unrelated to said
20   data, and therefore remains a valid data point.)

21

22         Supervisory accountability and equitable treatment regardless of rank are

23   critical to the OPD discipline process. To the Department’s credit, there are some

24   recent indicators of progress on this front. Each Report of Internal Investigation

25   (ROI) now includes a section that specifically pertains to a supervisor’s

26   responsibility for the alleged misconduct of the officer(s) they command. Dr.

27   Grossman performed a study of allegations related to the George Floyd/Black Lives

28   Matter protests last summer that determined “the sustained rate for allegations
                                                26
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 31 of 66



 1   against supervisors was almost twice as high as the sustained rate for officers”: (Dr.

 2   Grossman Protest Analysis, August 23, 2021, p. 1)

 3

 4

 5

 6

 7

 8

 9
10

11

12
13

14
           Dr. Grossman concedes that this one example is “not the perfect measure of
15
     accountability”, but it is a data point that may indicate OPD’s progress in holding
16
     supervisors to account at the same standard as subordinate officers. Time will tell
17
     if this is an isolated example or indicative of new era of supervisory accountability
18
     within the Department.
19
                                        CONCLUSION
20
           When Chief Armstrong was sworn-in immediately prior to our last Case
21
     Management Conference before this Court, he promised: “Under my leadership,
22
     OPD will have a laser focus on getting each [NSA] task in compliance, while
23
     practicing constitutional policing, fair and unbiased treatment of our community.
24
     This reflects the strong values of the City of Oakland. Moving the Department into
25
     compliance with the Settlement Agreement is one of my top priorities. But in order
26
     to achieve that goal, it requires a cultural change within the organization. And that
27

28
                                               27
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
         Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 32 of 66



 1   change starts today.”2

 2           Six months into his tenure, Plaintiffs’ attorneys are pleased to report that his

 3   actions, and those of the personnel he oversees, reflect Chief Armstrong’s pledge.

 4   The IMT likewise commended Chief Armstrong’s “strong leadership” in their most

 5   recent IMT Report. (Draft 74th IMT Report, p. 33). OPD has attained compliance

 6   with three NSA Tasks since the last Case Management Conference and is closer to

 7   compliance in several other Tasks than it was in February 2021, including what are

 8   arguably the two most important tasks in the NSA, Task 5 (Internal Affairs) and

 9   Task 34 (Stop Data). After years of backsliding, there is real momentum toward
10   substantive compliance with multiple outstanding NSA tasks.

11           OPD’s progress is reflected in studies performed by police reform activists

12   monitoring OPD and other similar-sized police departments in the United States.
13   The activists at Campaign Zero, one such organization, advocate criminal justice

14   reform and use data to measure progress. They examined the rate of police

15   shootings, fatal and non-fatal alike, per 10,000 arrests in 39 police departments

16   with jurisdictions of 400,000 people. Oakland had the lowest rate of all cities that

17   were surveyed:

18   ///

19

20

21

22

23

24

25

26

27
     2https://sanfrancisco.cbslocal.com/2021/02/08/oakland-native-leronne-armstrong-sworn-in-as-chief-of-police-in-
28   emotional-ceremony/
                                                            28
     JOINT CASE MANAGEMENT STATEMENT                                                    Case No. 00-cv-4599 WHO
       Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 33 of 66



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12
13

14

15

16

17

18
     (https://public.tableau.com/app/profile/ssinyangwe/viz/PoliceScorecard/PoliceShootin
19                                             gs)
20
           Campaign Zero also found that among these police departments, Oakland did
21
     the most to reduce black-white arrest disparities in the period between 2013-2019.
22
     This aligns with the laudable progress on Stop Data that is covered earlier in this
23
     Case Management Conference Statement:
24
     ///
25

26

27

28
                                              29
     JOINT CASE MANAGEMENT STATEMENT                                Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 34 of 66



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12
13

14

15

16

17

18

19

20

21

22
     (https://public.tableau.com/app/profile/ssinyangwe/viz/PoliceScorecard/DrugArrestD
23
                                           isparities)
24

25
           There is more good news. The IMT reports it did not disagree with any of
26
     the findings in the FRB reports they reviewed in their 74 th Report. Similarly, there
27
     was no disagreement with any of the Internal Affairs findings in the George Floyd
28
                                              30
     JOINT CASE MANAGEMENT STATEMENT                                Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 35 of 66



 1   Protests.

 2         Of course, there are also real obstacles. As noted above, Plaintiffs’ attorneys

 3   are eager to review the results of the IA investigation into the offensive Instagram

 4   memes under the handle “@crimereductionteam”, which is due just days after this

 5   Case Management Conference. The quality of this investigation will be a critical

 6   barometer of the Department’s progress toward Task 5 compliance. In light of the

 7   Hillard Heintze fiasco, Task 45 compliance will ultimately require fuller analysis of

 8   discipline disparities within OPD, not only because a comprehensive investigation is

 9   overdue, but also to demonstrate that OPD is able to holistically compile, refine,
10   and analyze the data its risk management apparatus produces. External

11   institutions that can support and verify OPD’s future compliance with the core

12   tenets of the NSA long after Plaintiffs’ attorneys’ role draws to a close, including the
13   Inspector General and the Police Commission, are expanding their capacities. Both

14   entities can and should audit the Department as necessary.

15         Similarly, the Oakland Police Department, the elected officials that oversee

16   the Department, and the external institutions like the Police Commission and

17   Inspector General, and the Independent Monitoring Team must build on the

18   progress documented in this Case Management Conference Statement. It is now

19   time to run through the finish line and bring OPD into full and final compliance

20   with all outstanding Tasks mandated by the NSA.

21         Toward that end Plaintiffs’ Attorneys are initiating talks with City Officials

22   to set up meetings for purposes of discussing next steps forward and what final

23   compliance might look like. The details are being worked out, and we expect talks to

24   begin within several weeks. Plaintiffs’ Attorneys are mindful that talks of this

25   nature began in 2015 and the end of the NSA was projected for June,2016. The sex

26   scandal that rocked OPD put an end to these talks. This case is now approaching

27   21 years in length, while the NSA has entered its nineteenth year of existence.

28         As the above charts indicate, the Oakland Police Department has moved from
                                                31
     JOINT CASE MANAGEMENT STATEMENT                                  Case No. 00-cv-4599 WHO
       Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 36 of 66



 1   being the one of the worst police departments in the San Francisco Bay Area to

 2   being one of the best police departments in comparable cities in the country.

 3   Assuming the Instagram case is handled appropriately, there is no reason that the

 4   Sustainability Period cannot start very soon.

 5   ///

 6

 7

 8

 9
10

11

12
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              32
     JOINT CASE MANAGEMENT STATEMENT                                Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 37 of 66



 1                               THE CITY’S STATEMENT

 2                                       OVERVIEW

 3         In his first six months, Oakland Police Chief Armstrong has exhibited the

 4   strong leadership this Department needs to sustain reform and cultural change in

 5   the Department. While commanding the Department’s response to the increase in

 6   violent crime, Chief Armstrong has simultaneously continued to drive forward the

 7   Department’s commitment to fair and equitable policing to achieve compliance with

 8   all NSA tasks. The City is proud to see this commitment reflected in the Monitoring

 9   Team’s recent report moving the Department into full compliance on Use of Force
10   Reporting (Task 24), Executive Force Review Board (Task 30), and Use of Personnel

11   Assessment System (PAS) (Task 41). The City is confident that under Chief

12   Armstrong’s leadership, the Department will achieve full compliance on the tasks
13   that are in partial compliance—Use of Force Investigations and Report

14   Responsibility (Task 25), Vehicle Stops, Field Investigations, and Detentions (Stop

15   Data) (Task 34), and Consistency of Discipline Policy (Task 45), and bring the two

16   remaining out of compliance tasks into full compliance—Timeliness with Internal

17   Affairs investigations (Task 2) and Internal Affairs Complaint Procedures (Task 5).

18   The City includes in its filing an updated list of Department commanders

19   responsible for task compliance. Ex. 1, Oakland Police Department NSA Task

20   Compliance Responsibility Chart (Aug. 25, 2021).

21         In this status report, the Department and the City’s leadership respectfully

22   update the Court on the following: (1) the City’s efforts to ensure racial equity

23   within the Department (Task 45), (2) the Department’s efforts to reduce racial

24   disparities in policing (Task 34), (3) policy development and publications, (4) the

25   Department’s progress on force investigations and report responsibility (Task 25),

26   (5) the Department’s progress toward meeting Internal Affairs investigation

27   timelines (Task 2), and (6) the Department’s completion of special force boards

28   related to Summer 2020 protests (Task 26).
                                               33
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
          Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 38 of 66



 1   I.       THE CITY’S ONGOING EFFORTS TO REDUCE RACIAL
              DISPARITIES
 2
              The City remains acutely aware that “the nut of this case remains what it
 3
     was in the beginning, which is racial disparity.” Dkt. 1404 at 3:22-23, Sept. 22, 2020
 4
     Court Hr’g Tr. The Department’s guiding principles center on fairness and
 5
     procedural justice. Addressing racial equity both internally and externally is
 6
     critically important to uphold and promote these principles and to cement the
 7
     Department’s foundation of sustainable reform.
 8
              A.    Internal Race and Equity Work
 9
              The Department-commissioned Oakland Police Department Police Discipline
10
     Disparity Study (May 2020) made fourteen recommendations, many particularly
11
     focused on racial equity, to infuse fairness in internal misconduct investigations and
12
     outcomes, as well as in the Academy and Field Training Programs. The Department
13
     developed an internal working group to champion implementation of the
14
     recommended measures as well as discuss, develop, and implement additional
15
     practices to ensure equity in internal investigations and training. The working
16
     group meets regularly, typically once a month, with a steering committee which
17
     includes stakeholders outside of the Department, including the Director of the City’s
18
     Department of Race and Equity, representatives from police officer associations
19
     advocating racial equity, the Stanford research team, and the plaintiffs’ attorneys in
20
     this case.
21
              The Department has implemented nearly all of the Study’s fourteen
22
     recommendations and designed and implemented additional measures as set forth
23
     in the attached chart, Race and Equity Work in Discipline Disparity Study
24
     Recommendations (Aug. 2021). Ex. 2. Updates occurring between February and
25
     August 2021 are featured in gold.
26
              Over the last several months, the Department completed a pilot program
27
     separating the fact finder and adjudicator in a subset of internal investigations. In
28
                                                34
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 39 of 66



 1   each investigation, the fact finder submitted to the reviewing supervisor only the

 2   facts found during the investigation and did not submit an ultimate recommended

 3   finding (e.g., sustained, unfounded). The reviewing supervisor reviewed the case

 4   and made a recommended finding. The Department is still in the process, however,

 5   of reviewing the results of the cases in the pilot program to determine the impact, if

 6   any, of separating the fact finder and adjudicator. Regardless of whether the

 7   Department decides to more widely implement the practice followed in the pilot

 8   program, at a minimum, supervisors will be required to make independent

 9   recommendations and articulate the facts that support the recommended
10   determinations without deference to investigators’ recommended determinations.

11         The Department has also expanded the practice it developed and

12   implemented more than a year ago of anonymizing, where possible and appropriate,
13   the demographic information about Department members who are the subjects of

14   internal investigations. The Department practices anonymization in internal affairs

15   case presentations to command staff for both case outcome decisions (i.e., whether

16   an allegation should be sustained against a member) and disciplinary

17   determinations. In addition, the Internal Affairs Captain has extended this practice

18   to the Captain’s review of Division Level Investigations (DLIs). The IA Captain

19   admonishes sergeants or other supervisors presenting DLI facts and

20   recommendations to the Captain or the Captain’s designee that presenters must

21   refrain from identifying the name, gender, race, or ethnicity of the subject member.

22         The final remaining item is rolling out specific training for investigators and

23   supervisors regarding race and equity in internal investigations. The Department

24   has determined that it will use a Stanford-developed cultural competency

25   curriculum. The Department’s internal race and equity team in collaboration with

26   the City’s Department of Race and Equity determined that the cultural competency

27   curriculum is more consistent with and better reflects the City’s race and equity

28   training modules than the originally planned procedural justice (level three)
                                               35
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
         Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 40 of 66



 1   curriculum. The curriculum also adds a homework component to the traditional

 2   lecture format to allow members to think about each training module, develop

 3   questions, improve critical thinking about the material, and receive feedback from

 4   trainers. While there has been a slight delay in implementing the training due to

 5   curriculum planning and changes, the Department intends to begin training no

 6   later than Fall 2021.

 7                 1.     First Look at 2019-2020 Internal Affairs Division (IAD)
                          Case Outcome Data
 8
             The Department with the assistance of Stanford’s Dr. Monin worked this past
 9
     year to establish a clean and usable dataset containing IAD case outcome
10
     information for 2019-2020. This dataset will allow us to analyze racial disparities in
11
     the years following the 2014-2018 Study period. Based on this dataset, the City
12
     offers a first look and preliminary analysis of the 2019-2020 case outcome data.
13
             The data in the tables below reflects investigation outcomes for sworn officers
14
     in the four largest racial groups3 represented in the Department in the following
15
     types of investigations: Division Level Investigation (DLI),4 Division Level
16
     Summary Finding, Internal Affairs (IA) Investigation, and Internal Affairs
17
     Summary Finding.5 The following investigation types were not included in the
18
     analyses primarily because they involve a different investigation process: Collision
19

20   3The analysis excludes allegations against American Indian, Filipino, or Unknown
     to allow for better comparisons among Asian, African American or Black, Hispanic,
21   and white officers.
22   4A DLI is a formal investigation into allegations of misconduct that is conducted
     outside the Internal Affairs Division. DLIs are subject to the same investigative
23   requirements as those conducted by IAD investigators. DLIs, typically involve only
     Class II allegations of misconduct.
24
     5 A Summary Finding is an abbreviated internal investigation in which a finding
25   can be reached without conducting a full, formal internal investigation because the
     correct finding can be determined with little or minimal follow-up based on the
26   existing documentation, evidence, statements, and crime information data (e.g.,
     Offense Report, Use of Force Report, video or digital recordings, complainant’s
27   statement, radio purge, Law Enforcement Records Management System (LRMS)
     records).
28
                                                36
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
         Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 41 of 66



 1   Boards, Pursuit Boards, Force Boards, Administrative Closures, and Informal

 2   Resolutions.

 3           It is important to keep in mind that this first look at the data only uses the

 4   single variable of an officer’s race. Many other variables may impact whether an

 5   allegation is sustained against an officer. Further analyses may aim to measure the

 6   impact or correlation of additional variables to the extent possible and appropriate.

 7                       a.     Case Level Preliminary Findings

 8           Tables 1 and 2 reflect outcomes of DLIs or IA Investigations in 2019 and 2020

 9   for officers at the case level. Frequently, misconduct investigations involve multiple
10   officers and multiple allegations for each officer. Breaking the data down by

11   complaint investigation is not helpful in a racial disparity analysis because a

12   complaint may involve officers of various races. Conversely, breaking the data down
13   to the allegation level may result in the race of an individual officer with multiple

14   allegations related to the same incident having an inflated impact on the data.

15   Therefore, the initial preliminary analysis set forth below considers each instance

16   when an officer was the subject of an internal misconduct case—recognizing that in

17   many of these instances there were multiple allegations investigated—and

18   determining whether an officer was sustained for one or more allegations in that

19   case. Presenting the data this way yields results that are less sensitive to the

20   number of allegations made against a particular officer in a particular instance and

21   tends to be more in line with the central question of whether African American or

22   Black officers are sustained for misconduct more often than other races.6

23   ///

24

25
     6As a reminder, the most significant finding of the 2020 Study was that between
26   2014 and 2018 Black or African American officers were on average 37% more likely
     to have an investigated misconduct allegation sustained against them than officers
27   of other races. Once a case was sustained, however, there were no disparities in
     imposed sanctions.
28
                                               37
     JOINT CASE MANAGEMENT STATEMENT                                Case No. 00-cv-4599 WHO
         Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 42 of 66



 1   Table 1: Division Level Investigations Including Summary Findings 7

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12
13

14

15

16

17

18

19

20

21           For Division Level Investigations, the percentage of sustained cases varied
22   year to year for Black officers. In 2019, the sustained rate for Black officers was
23   higher than any other race, but in 2020, the sustained rate was the same as or
24   lower than other races. Overall, for Division Level Investigations (2019 and 2020
25   combined), the sustained rate for Black officers was slightly higher (2-4%) than the
26   rates for other races.
27
     7The tables provide comparison by raw number (n) and percentage (%) of sustained
28   outcome rates among the four largest racial groups of sworn officers.
                                              38
     JOINT CASE MANAGEMENT STATEMENT                               Case No. 00-cv-4599 WHO
       Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 43 of 66



 1         For Internal Affairs Investigations, the sustained rate for Black officers was

 2   relatively stable, while for officers of other races the sustained rate fluctuated. It is

 3   important to note the number of IA investigations is much smaller than the number

 4   of DLIs. Thus, a small increase or decrease in the number of sustained cases has a

 5   fairly significant impact on IA sustained percentage rates. In 2019, the sustained

 6   rate for Black officers was lower than for white officers. In 2020, the sustained rate

 7   decreased for all races except Black officers. Overall, from 2019-2020, Black officers

 8   were sustained at a higher rate than officers of other races. Given the year to year

 9   fluctuation and the small number of data, it may be helpful to include data from
10   additional years to complete a more robust and useful analysis.

11                       b.     Allegation Level Preliminary Findings

12         Tables 3 and 4 display findings at the allegation level. At the allegation level
13   the sustained rate generally decreases for each race, however there are trends

14   similar to those reflected at the case and officer level. The allegation level analysis

15   also allows us to view the disposition for each allegation. This may be a useful way

16   to analyze the data, particularly if we are able to consider whether there are certain

17   types of allegations that more often lead to particular outcomes.

18   ///

19

20

21

22

23

24

25

26

27

28
                                                39
     JOINT CASE MANAGEMENT STATEMENT                                  Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 44 of 66



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12
13

14

15

16

17

18

19

20

21

22

23

24

25

26         These analyses provide a solid first step from which to begin to analyze

27   Internal Affairs discipline data. Due to the work conducted as part of the Racial

28   Disparity Working Group, going forward it will be very easy to extract this data. A
                                              40
     JOINT CASE MANAGEMENT STATEMENT                                Case No. 00-cv-4599 WHO
         Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 45 of 66



 1   report has been created in Vision that anyone with access can pull. The tables

 2   included herein can easily be reproduced to identify new trends in the data.

 3                 c.     Comparison with 2014-2018 Data and Study Findings

 4           The Department cannot meaningfully compare its initial 2019-2020 data

 5   analysis with the 2020 Study findings. A preliminary review of the data shows that

 6   the 2019-2020 dataset is significantly different from the dataset used to complete

 7   the 2020 Study. For example, the raw numbers alone are markedly divergent. The

 8   Study’s data included roughly 25,000 allegations against sworn officers over a 5-

 9   year period—approximately 5,000 cases per year. The 2019-2020 dataset consists of
10   4,062 allegations in a 2-year period. This difference is likely the result of a number

11   of measures used to clean up the 2019-2020 data including removing duplicate

12   entries.8 In addition, the 2020 Study controlled for years of service and gender,
13   while the preliminary analysis of the 2019-2020 data looked only at race as the sole

14   variable. Therefore, while it would be fair to say that the Department’s more recent

15   internal investigation outcome data appears to indicate that there was less racial

16   disparity in discipline outcomes from 2019-2020 than the Study found between

17   2014-2018, any comparison of the magnitudes of disparity would be flawed.

18           The City appreciates that this is an initial look at the 2019-2020 data. The

19   Department will continue to work with the Stanford team to further analyze the

20   data to determine whether there are important differences between IAD

21   investigation outcomes versus DLI investigation outcomes, differences between

22   outcomes for Class I and Class II misconduct investigations, and if there is a way to

23   meaningfully include or otherwise analyze allegations arising from Boards,

24
     8It appears that the dataset used to complete the 2020 Study may have contained
25   an unknown number of duplicate allegation entries as well as outcomes from
     investigation types that involve significantly different processes which likely
26   impacted the results to an unknown and probably unknowable degree.
     Nevertheless, it is important to the Department that its internal investigations and
27   outcomes are fair and equitable. The Department intends to continue to prioritize
     equity in discipline, implement measures to improve equity at key points in the
28   process, and measure the outcome data to monitor the efficacy of its work.
                                                41
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
       Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 46 of 66



 1   Summary Finding, Informal Resolution, and Administrative Closure cases.

 2                   2.      The Academy and Recruiting

 3             The Department continues to work to identify and mitigate potential bias in

 4   the academy and field training programs. The Department’s training division, in

 5   collaboration with the Stanford team, identified areas of risk that may contribute

 6   to, reflect, or correlate with potential bias impacting police officer trainees. The

 7   training division now routinely tracks these areas of risk on a regularly updated

 8   spreadsheet to help identify and mitigate the risk of bias and ensure equitable

 9   treatment of police officer trainees in the academy and field training programs.
10             In July 2021, the Department commenced its 186th Basic Academy. Tables 5

11   and 5.1 reflects the demographics of the police officer trainees who entered the

12   186th Academy.
13   Table 5: OPD’s 186th Basic Academy Demographics (Jul. 12, 2021)

14
            Gender        Race/Ethnicity     Residency       Language          Education
15
           Female    7          Asian   4 Oakland        5   Spanish   13     High School    6
16                           Black or
             Male             African   7     Other     27 Cantonese    1    Some College    3
17                  25
                            American
                             Hispanic
18                                                           Punjabi    1           AA/AS    6
                                        15
                             White or
19                                      5                    Tagalog    1           BA/BS   16
                            Caucasian
20                              Other   1                        Twi    1           MA/MS    1
21                                                             Other    1
22
           Total    32 Total            32 Total        32                  Total           32
23

24   ///
25

26

27

28
                                                   42
     JOINT CASE MANAGEMENT STATEMENT                                    Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 47 of 66



 1   Table 5.1: Race/Ethnicity & Gender in OPD’s 186th Academy (Jul. 12, 2021)
 2
                             Race/Ethnicity        Female           Male
 3                                           Asian   0                4
                         Black or African American   2                5
 4                                        Hispanic   5               10
                                White or Caucasian   0                5
 5                                           Other   0                1
                                             Total   7               25
 6

 7         During the first week of the academy, five police officer trainees resigned. In

 8   mid-August, a sixth trainee was removed from the academy, leaving 26 trainees

 9   remaining in the 186th Basic Academy class. Table 6 reflects the gender and race of

10   the remaining 26 trainees. More than 92% of current trainees in the 186th Academy

11   are non-white.

12   Table 6: Race/Ethnicity and Gender in OPD’s 186th Academy (Aug. 19,
     2021)
13

14                           Race/Ethnicity        Female           Male
                                             Asian   0                3
15                       Black or African American   2                5
                                          Hispanic   4                9
16                              White or Caucasian   0                2
                                             Other   0                1
17                                           Total   6               20
18

19         One of the methods that the Department employs in its effort to “recruit

20   officers who reflect the diversity of Oakland in all of its forms” is to host recruiting

21   booths at City events that draw a significant crowd. Dkt. 1426 at 5:14-15, Feb. 22,

22   2021 Court Hr’g Tr. While the lack of planned and permitted large scale events

23   during the pandemic has afforded the Department fewer opportunities to recruit in

24   this manner, it looks forward to increasingly resuming this practice as more events

25   are scheduled. The Department recently recruited for the 187th Academy at the

26   “Stand Up for a Safe Oakland” rally on July 10 which drew crowds estimated at

27   500-600 people, and the Department plans to recruit at anticipated upcoming

28   events such as Oakland Pride (September), the Oakland Black Cowboy Parade
                                                43
     JOINT CASE MANAGEMENT STATEMENT                                   Case No. 00-cv-4599 WHO
         Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 48 of 66



 1   (October), the Black Joy Parade (February), and the Oakland Running Festival

 2   (March). The Department also staffs a recruiting booth at selected9 Oakland

 3   Athletics baseball games; the booth is located at the Coliseum entry gate with the

 4   most foot traffic (Gate D). Through its engagement at these events, the Department

 5   seeks to connect with those who live, work, visit, rally, and celebrate in Oakland,

 6   and attract academy applicants from that diverse array of people.

 7                  3.     The Department is in Partial Compliance with Task 45,
                           Consistency of Discipline Policy
 8
              The Monitoring Team assessed Task 45, Consistency of Discipline Policy, in
 9
     its most recent report and determined that the Department is in partial compliance
10
     with this task. See Dkt. 1465 at 33, 74th Report (Aug. 23, 2021).
11
              To assess this task, the Monitoring Team reviewed all cases that resulted in
12
     sustained findings between January and April 2021. Id. at 31. In each case, unless
13
     otherwise documented in writing, the discipline fell within the range set forth in the
14
     Discipline Matrix. Id. The Monitoring Team also reviewed all Skelly hearing records
15
     for hearings completed between January and April 2021. Id. Skelly hearings are
16
     held for sustained misconduct cases in which discipline of one-day suspension or
17
     greater was recommended. The Skelly hearing reports each contained adequate
18
     justification for the results documented. Id. The Monitoring Team noted that the
19
     Internal Affairs Policy & Procedure Manual (Manual) as well as Training Bulletins
20
     that reflect Internal Affairs practices incorporate the requirements of Task 45. Id.
21
     at 30. As set forth in the Policy Development and Publication Update below, the
22
     City is pleased to report that on August 17, 2021 the Department published the
23
     revised Manual which is now effective. Training will be updated accordingly,
24
     consistent with the revised Manual.
25
              Finally, the Monitoring Team noted that it continues to closely follow the
26
     Department’s response to the 2020 Discipline Disparity Study. Id. at 33. As detailed
27

28   9   Staff associated with the Oakland Athletics select the games.
                                                44
     JOINT CASE MANAGEMENT STATEMENT                                  Case No. 00-cv-4599 WHO
       Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 49 of 66



 1   above, once the Department completes the cultural competency training, it will

 2   have implemented all of the Study’s recommendations plus two additional

 3   measures. The Department expects that its progress will have a positive impact on

 4   consistency of discipline as well as in many other areas of the Department. The

 5   Department hopes to receive an assessment of full compliance on this task in the

 6   near term.

 7         B.     Reducing Racial Disparities in Policing

 8         The Department continues to sustain and further improve its previous

 9   reduction in racial disparity in police stops. In the second quarter of 2021, the
10   Department further reduced its non-dispatch stop rate of African Americans to 47%.

11   See Fig. 1, Non-Dispatch Stop Percentages by Race, Jan. 2016 to June 2021.

12   This is the lowest quarterly non-dispatch stop rate for African Americans
13   documented by the Department. The rate is 8-9% lower than the stop rates reported

14   in the previous two quarters. And before this quarter, the lowest documented stop

15   rate for African Americans was 50%, achieved in the third quarter of 2019.

16   ///

17

18

19

20

21

22

23

24

25

26

27

28
                                               45
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
       Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 50 of 66



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12
13
     Fig. 1
14
              The Department recognizes, however, that the second quarter of 2021 also
15
     reflects a 6% increase in the stop rate for Hispanics. The Department is continuing
16
     to analyze the upward trending stop rate for this group. Notably, however, while it
17
     appears that the stop rate for Hispanics is trending upward, the number of stops
18
     continues to trend lower year over year, despite an uptick in the number of stops in
19
     the second quarter of 2021. See Fig. 2, Non-Dispatch Stops by Race, Jan. 2016 to
20
     June 2021. As discussed more fully in previous filings, as the overall number of non-
21
     dispatch stops continues to decline, the reduction in footprint has the most
22
     significant impact on African Americans and Hispanics, leading to the greatest
23
     reductions in the past several years in the raw number of stops of members of each
24
     group. See, e.g., Dkt. 1358 at 19, Joint Case Management Statement (Feb. 18, 2020).
25
     ///
26

27

28
                                               46
     JOINT CASE MANAGEMENT STATEMENT                                Case No. 00-cv-4599 WHO
          Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 51 of 66



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12
13

14

15   Fig. 2

16            While the overall number of non-dispatch stops have declined significantly,

17   the Department’s intelligence-led (intel-led),10 non-dispatch stops are up 6% from

18   last year for the year-to-date ending July 2021. See Fig. 3, Monthly Risk Analysis

19   Report—Citywide, Through July 31, 2021 (excerpted). The increase of intel-led stops

20   and the overall decline of non-dispatch stops when taken together results in a

21   dramatic decrease of in the number of non-intel-led, non-dispatch stops. From

22   January to July 2020, the Department made 5,446 non-intel-led, non-dispatch

23   stops. See id. This year, however, from January to July 2021, the Department made

24   only 2,217 non-intel led, non-dispatch stops. See id. This is significant because non-

25   intel-led, non-dispatch stops are the types of stops where police officers typically

26   exercise the most discretion. For dispatch stops police have been called to respond to

27
     10Intelligence-led policing means requiring officers to have some nexus to criminal
28   activity before they effect stops of vehicles or people. Id. at 21:19-23
                                                47
     JOINT CASE MANAGEMENT STATEMENT                                  Case No. 00-cv-4599 WHO
          Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 52 of 66



 1   reported criminal activity, and for intel-led stops police must have knowledge of an

 2   existing nexus to criminal activity prior to making the stop.

 3

 4

 5

 6

 7

 8

 9
10
     Fig. 3
11

12                  1.    The Department is a Leader in the Bay Area and in the
                          Nation
13
              Other law enforcement agencies in the Bay Area look to the Department as a
14   pioneer in evaluating and reducing racial disparities in police stops. The
15
     Department has been asked to give presentations to police agencies and city
16
     leadership in Berkeley, San Francisco, and Vallejo to share how the Department
17   has sustained a significant decrease in stop rate disparity and how it promotes and
18   uses intelligence-led policing and risk management data and meetings to achieve
19
     and sustain improvement.
20
              Comparison of law enforcement agencies nationwide exhibits the Department
21   as a leader among cities of similar size in reducing racial disparities in policing. See
22   Fig. 4, Arrest Disparities Haven’t Reduced, chart graphic reprinted from
23   https://policescorecard.org/findings#racial-disparities-persist (last visited on August
24   24, 2021). 11 Although the chart’s title reflects the nationwide trend that between
25
     11The Police Scorecard is the first nationwide public evaluation of policing in the
26   United States. The Scorecard calculates levels of police violence, accountability,
     racial bias and other policing outcomes for over 16,000 municipal and county law
27   enforcement agencies, covering nearly 100% of the U.S. population. The Police
     Scorecard integrates data on police arrests, personnel, funding, incarceration rates
28   and homicide clearance rates from official federal and state databases such as the
                                                48
     JOINT CASE MANAGEMENT STATEMENT                                  Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 53 of 66



 1   2013 and 2019 “Arrest disparities haven’t reduced,” the chart could be accurately

 2   retitled as “Oakland has reduced racial disparities in arrests the most while

 3   disparity increased in cities nationwide.”

 4

 5

 6

 7

 8

 9
10

11

12
13

14

15

16

17

18

19

20

21

22
     Fig. 4
23
              From 2013 to 2019, Oakland outperformed every other city of similar size
24
     reducing overall Black-white arrest disparity by 26% and Black-white disparity in
25
     drug possession arrests by 36%. The city that did second best, Washington D.C.,
26
     FBI Uniform Crime Report (UCR), the Bureau of Justice Statistics’ Annual Survey
27   of Jails, the U.S. Census Bureau’s Survey of State and Local Government Finances
     and the California Department of Justice's OpenJustice database. See
28   https://policescorecard.org/about.
                                                  49
     JOINT CASE MANAGEMENT STATEMENT                                Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 54 of 66



 1   reduced Black-white arrest disparity overall by 23% and drug possession arrest

 2   disparity by 22%. During that same seven-year span, the Department averaged the

 3   fewest officer-involved shootings per number of arrests among similarly sized cities.

 4   See Fig. 5, Police Shooting Rates in Cities, chart graphic reprinted from

 5   https://policescorecard.org/findings#clear-pattern (last visited on August 24, 2021).

 6

 7

 8

 9
10

11

12
13

14

15

16

17

18

19

20

21
           Fig. 5
22
           Remarkably, during roughly the same time that the Department reduced
23
     racial disparities and refrained from using firearms, from 2012 to 2017 the City also
24
     experienced a 43% reduction in homicides and a 50% reduction in non-fatal
25
     shootings. See Braga, A., et al., Oakland Ceasefire Evaluation Final Report, May
26
     2019, at 101, https://cao-94612.s3.amazonaws.com/documents/Oakland-Ceasefire-
27
     Evaluation-Final-Report-May-2019.pdf (last visited Aug. 24, 2021).
28
                                               50
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
       Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 55 of 66



 1                2.     The Department is in Partial Compliance with Task 34,
                         Vehicle Stops, Field Investigations and Detentions (Stop
 2                       Data)
 3         The Monitoring Team last assessed Task 34 in July 2020. See Dkt. 1387 at

 4   22-23, 69th Report. The Monitoring Team found the Department in partial

 5   compliance, noting that “[a] goal of a risk management system should be to

 6   continually seek more comprehensive understanding of risk, its distribution, its

 7   impact, and its reduction.” Id. at 23.

 8         The Department has risen above other agencies nationwide because it

 9   prioritizes critical review of its stop data and has achieved the most significant

10   reductions in racial disparity. Racial disparity in police stops is an area without

11   established and generally accepted standards. As a result, the Department is

12   constantly resetting its own goalposts beyond the gains it achieves and seeks

13   inventive ways to better understand the data and reduce disparities. The

14   Department will never cease its work to reduce racial disparity in policing. It will

15   continue that work while simultaneously working to improve the quality of each

16   interaction once a stop has occurred. In this way, the Department’s work to improve

17   in these areas will never be “finished.” But it is important to differentiate the

18   “finish line” for purposes of NSA Task 34 from the Department’s own ever-moving

19   goalposts as it continues to advance leading agencies nationwide in reducing racial

20   disparity in police stops.

21   II.   POLICY DEVELOPMENT AND PUBLICATION UPDATE

22         The City provides the chart below to update the Court on the current status

23   of the remaining policy items discussed with the Court at the prior status

24   conference and in the City’s April and May 2021 reports. See Dkts. 1433 & 1447.

25   ///

26

27

28
                                                51
     JOINT CASE MANAGEMENT STATEMENT                                  Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 56 of 66



 1
                TITLE                                     STATUS
 2
       Internal Affairs Policy       Published and effective August 17, 2021.
 3     & Procedure Manual,
       Policy 21-01
 4     CID Level 1                   Remains in development. Received multiple rounds
       Investigations Policy &       of feedback from Monitoring Team and plaintiffs’
 5
       Procedure, Policy 19-01       counsel. Next step is to incorporate latest feedback
 6                                   and sending back to Monitoring Team for further
                                     review.
 7     Chief’s Directive             Remains in development. Received multiple rounds
       Memorandum Re                 of feedback from Monitoring Team. Next step is
 8
       Administrative Leave          publication.
 9     DGO R-01, Risk                Remains in development. Received initial feedback
       Mitigation                    on the Department’s draft from the Monitoring
10                                   Team and plaintiffs’ counsel. Engaged in
11                                   incorporating feedback.
       DGO D-17, Personnel           The Department has reviewed existing policy. D-17
12     Assessment System             still accurately reflects current PAS data use and
       (PAS)                         processes. In light of the anticipated robust content
13                                   of the risk mitigation policy the Department is
14                                   developing (DGO R-01), the Department’s Policy &
                                     Publication Unit does not recommend revising D-17,
15                                   but rather referencing it as appropriate in DGO R-
                                     01. In addition, the Bureau of Risk Management
16                                   plans to add a memorandum to complement D-17 to
17                                   support supervisors’ ability to immediately address
                                     performance-related problems without the need for
18                                   preliminary review by the PAS panel.
       Special Order 9208 re         Remains in development. Continuing to meet with
19     Type 32 Force                 Monitoring Team to try to achieve consensus on
20     Reporting                     single remaining issue.

21
     III.   FORCE INVESTIGATIONS AND REPORT
22          RESPONSIBILITY—TASK 25

23          The Monitoring Team’s current assessment is that the Department is in

24   partial compliance with Task 25, Force Investigations and Report Responsibility.

25   Dkt. 1465 at 15, 74th Report.

26          The Monitoring Team “continued to see improvements” in Level 3 and Level

27   4 use of force reports. Id. at 15. Despite the executive team’s communication of its

28   expectations for members who prepare and review use of force reports, through

                                               52
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
          Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 57 of 66



 1   policy revisions, training, and follow-up emails, there remain use of force reports for

 2   which supervisors fail to identify and address subordinates’ deficiencies and fail to

 3   complete appropriate documentation. Id. Members reviewing the supervisor reports

 4   have also failed to identify and address these concerns on a number of occasions. Id.

 5   at 14. The more significant oversights include failures to identify deficiencies in

 6   officer reporting and failing to identify or address Manual of Rules (MOR)

 7   violations, including body-worn camera violations. See id. Other reporting issues

 8   include members using “training and experience” to justify a use of force without

 9   articulating what specific knowledge, training, or experience supports their actions.
10   The Department is working to address this issue and the Monitoring Team has

11   “begun to see instances where officers are more descriptive.” Id.

12            Significantly, of the 186 lower-level use of force reports most recently
13   reviewed by the Monitoring Team, it identified only one incident where force may

14   not have been appropriate. Id. (based on inspection of 186 Level 3 and Level 4 use of

15   force reports prepared from March-October 2020).12 The Monitoring Team noted,

16   however, that to the Department’s credit, it had already initiated an internal

17   investigation of that use of force. See id. In addition, the Monitoring Team did not

18   identify any instances where the use of force was not de-escalated or stopped when

19   resistance decreased. Id. The Monitoring Team remarked on the continued efforts of

20   members to attempt to de-escalate situations prior to using force. Id. The

21   Monitoring Team reported “significant improvement” compared to its early

22   assessment of the Department’s use of verbal commands prior to using force. Id. at

23   5. There has also been a reduction in the number of incidents where officers did not

24   identify themselves as police officers when it was appropriate to do so. See id. at 14

25   (“the number of these incidents has decreased since our earlier reviews”).

26   12Notably, in the 186 Level 3 and Level 4 use of force reports the Monitoring Team
     reviewed from March-October 2020, the percentage of force incidents involving
27   African Americans decreased by 4%, and force incidents involving Latinos decreased
     by 2%. Id. at 4.
28
                                                  53
     JOINT CASE MANAGEMENT STATEMENT                                    Case No. 00-cv-4599 WHO
          Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 58 of 66



 1                  A.     Improvement in Body-Worn Camera Activations

 2            Body-worn camera activations appear to be improving, though progress has

 3   somewhat slowed. As an initial matter, body-worn camera violations are now rarely

 4   failures to activate but typically activations delayed by seconds or minutes. The

 5   most recent Monitor Report calculated a 17% delayed activation rate in the 186 use

 6   of force incidents it reviewed from March-October 2020. 74th Report at 7. That is a

 7   decrease from the 21% delayed activation rate reported in the Monitor’s previous

 8   assessment. See id. An additional issue, however, is that approximately half of the

 9   delayed activations were not caught by supervisors or second level reviewers. Id.
10            The Department has continued to conduct follow up on each body-worn

11   camera activation concern raised by the Monitoring Team. Id. The Department is

12   not only holding officers accountable, it is also “holding supervisors to account when
13   they fail to identify and address these types of concerns.” Id.

14            In addition to continuing to train, remind, and discipline13 members to

15   encourage timely body-worn camera activations, the Department also anticipates

16   assistance from new technology will enhance its progress. The Department is

17   employing VirTra virtual de-escalation training which includes prompts to officers

18   to timely activate body-worn cameras and to announce themselves as police officers.

19   Repetitive training forcing an officer to take each of these steps in every encounter

20   should at some point make these steps automatic for every officer, making it less

21   likely that officers may forget or neglect to take these actions in the field. The City

22   has also approved funding for the Department to purchase a body-worn camera

23   system upgrade. Features of the new system will enhance body-camera activation

24   and video review. Events such as unholstering a firearm or taser, activating a police

25   vehicle’s emergency siren, releasing a shotgun from its vehicle rack, or opening a

26   police vehicle door14 will trigger automatic body-worn camera activation. In

27   13 The Department imposes progressive discipline for members who exhibit a
     pattern of misconduct, including patterns of late or non-activations.
28   14 This feature is programmable for select vehicle doors. Automatic activation in

                                                54
     JOINT CASE MANAGEMENT STATEMENT                                   Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 59 of 66



 1   addition, body-worn camera activation may also be triggered remotely allowing for

 2   supervisors or command staff who may not be on scene to activate body-worn

 3   cameras. The system will also allow reviewers to play multiple videos from different

 4   officers’ body-worn cameras on a single screen, synchronized. This will make video

 5   review faster and more efficient, allowing reviewers to view use of force incidents

 6   from multiple angles simultaneously.

 7         While the Department appreciates the Monitoring Team’s recognition of the

 8   progress it has made, and the Monitor’s assessment that the Department’s steps to

 9   address proper force reporting “have been fruitful,” id. at 8, the Department
10   remains focused on improving body-worn camera activation, officer announcements

11   when appropriate, and, most significantly, consistent quality use of force report

12   review at every level of the organization.
13         IV.    INTERNAL AFFAIRS TIMELINES—TASK 2

14         The Monitoring Team last evaluated the Task 2 timelines in June 2021 and

15   found that the Department remains out of compliance. Dkt. 1455 at 3, 73rd Report.

16   The Department must complete 85% of Class I and 85% of Class II investigations

17   within 180 days to be in compliance with this task. In addition, in cases with a

18   sustained finding, the discipline recommendation process must be completed within

19   30 calendar days of the sustained finding. See DGO M-03, Complaints Against

20   Departmental Personnel or Procedures.

21         The Department was previously in compliance with the timelines but fell

22   below the 85% completion rate in 2018. The Department saw improvement through

23   early 2020, completing 69% of Class I cases and 84% of Class II cases within the

24   180-day timeline. Dkt. 1387 at 3, 69th Report. More recent Monitor Reports,

25   however, reflect some decline in progress, particularly for Class I cases. For the

26   second quarter of 2020, the Monitor reported timely completion rates of 67% for

27
     most cases will likely not be tied to the driver’s door which may open and close
28   innumerable times during an officer’s shift.
                                                  55
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 60 of 66



 1   Class I cases and 75% for Class II cases. Dkt. 1416 at 3, 71st Report. And for the

 2   first quarter of 2021, the Monitor reported timely completion rates of 54% of Class I

 3   cases and 82% of Class II cases. Dkt. 1455 at 3, 73rd Report. On a positive note, for

 4   sustained cases the Department has routinely completed all discipline

 5   recommendations within 30 days. See 71st Report at 4; 73rd Report at 3.

 6           The Department continues to work toward compliance with the case

 7   completion timelines. The Department’s progress was slowed by the volume of

 8   complaints stemming from the Summer 2020 protests following the murder of

 9   George Floyd in Minneapolis. The four-day period from May 29-June1, 2020
10   required the Department to respond to 134 complainants and open 59 internal

11   investigation cases. For comparison, for the entire month of April 2020, the

12   Department opened an estimated 115 internal investigation cases, including service
13   complaints, and on average in the four months preceding the protest period, the

14   Department opened approximately 123 cases each month.

15           The volume of complainants and case investigations that came in over a four-

16   day period was unprecedented. The Department lacked the experience with an

17   event of this scale that would allow it to predict with adequate accuracy the amount

18   of staff time necessary to interview this volume of complainants and complete the

19   investigations. This led to a decline in timely Task 2 completion rates in the last

20   year.

21           On a positive note, the Department gained important knowledge that will

22   allow it to more accurately assess its resource and staffing needs in the future in

23   response to a sudden influx of complaints and cases of this volume. In addition, for

24   Division Level Investigations (DLIs), investigating sergeants are no longer told

25   what the 180-date is but instead receive deadlines determined by IAD that build in

26   extra time for case investigation review. The Department therefore not only

27   anticipates that following this temporary dip it will achieve compliance in the near

28   term, but that if faced with an event of similar magnitude in the future it is now
                                               56
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
          Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 61 of 66



 1   much better prepared to complete investigations within the 180-day timeline.

 2            Based on IAD’s current review of the data from the second quarter of 2021,

 3   IAD projects that 76% of Class I investigations and 81% of Class II investigations

 4   meet the 180 date. Excluding misconduct allegations associated with crowd events

 5   and protests, however, the Department’s timeliness rises to 90% for Class I cases

 6   and 85% for Class II cases. Thus, absent the unanticipated voluminous influx of

 7   investigations stemming from protests and crowd events this past year, the

 8   Department would be in compliance with the Task 2 timelines.

 9            V.    SPECIAL FORCE REVIEW BOARDS RELATED TO SUMMER
                    2020 PROTESTS—TASK 26
10
              The Department has completed all investigations and Force Review Boards
11
     (Boards) arising from the Summer 2020 protests.15 Over the four-day period from
12
     May 29-June 1, 2020, Oakland experienced widespread protests and, in some
13
     instances, civil unrest, including acts of violence and destruction of property. See
14
     74th Report at 19. Many tactics were used to address both the peaceful protests and
15
     acts of civil unrest, among them the use of chemical munitions. Id. Chemical
16
     munitions are classified as Level 3 uses of force and therefore not normally subject
17
     to Boards, which are convened for Level 2 uses of force. The Department, however,
18
     chose to hold special Boards to review each of the 263 deployments.16
19
              The Monitoring Team appreciated that the “review of these events was a
20
     massive undertaking.” Id. at 20. In addition, the Monitoring Team “commended . . .
21
     this initiative,” recognizing that the unique design of these Boards “demonstrate the
22
     level of importance the Department placed on its commitment to provide a thorough
23
     review of these events.” Id. at 19. Each Board was chaired by a Deputy Chief. And
24

25   15The discipline recommendation for the final remaining case is scheduled for
     presentation to the Chief and the Community Review Police Agency (CPRA) on
26   September 3, 2021.
27   16In instances where a supervisor specifically authorized a deployment, that is also
     considered a use of force and is evaluated for justification. Therefore, a single
28   deployment could be assessed twice. Id. at 21.
                                                57
     JOINT CASE MANAGEMENT STATEMENT                                 Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 62 of 66



 1   each Board reviewed a day’s worth of activity involving multiple disparate incidents

 2   occurring over several hours and in varying locations. See id. While the Boards did

 3   not formally review other lower level uses of force associated with these incidents,

 4   when appropriate the Boards identified and further examined certain instances

 5   where force may have been used to ensure that all force was properly reported and

 6   investigated. See id. at 20.

 7         Collectively, the Boards assessed 263 chemical munitions deployments. Id. at

 8   21. The Monitoring Team disagreed with one in-compliance finding for one of the

 9   chemical deployments. See id. at 20. In that instance, individuals threw bottles at a
10   police vehicle traveling to another scene to assist other officers at a skirmish line.

11   Id. The officers stopped the vehicle and an officer got out and threw a handheld

12   chemical device at the individuals to dissuade them from continuing to throw
13   bottles at the vehicle. Id. Other than this instance, the Monitoring Team concurred

14   with all of the findings of all of the Boards, including the 33 deployments the Boards

15   found out of compliance with policy. See id. at 20 & 21 (noting that 32 of the not-in-

16   compliance findings stemmed from the Board which reviewed the activities of June

17   1, 2020).

18         The Monitoring Team acknowledged that overall, the Boards were “well-run.”

19   Id. at 20. In addition, the Monitoring Team found that each of the reports

20   documenting the Boards’ activities was complete and well-written. Id. at 21. As a

21   result of its review of 16 Board reports completed from December 2020-May 2021,

22   including the special protest Board reports, the Monitoring Team assessed the

23   Department remains in full compliance with Task 26, Force Review Boards. Id. at

24   17 & 21.

25                                      CONCLUSION

26         Both the pandemic and surge in violent crime continue to challenge Oakland

27   residents, Department sworn and non-sworn members, and City staff.

28   Nevertheless, the Department’s commitment to Constitutional policing shines
                                                58
     JOINT CASE MANAGEMENT STATEMENT                                  Case No. 00-cv-4599 WHO
       Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 63 of 66



 1   through in its response to every challenge. The City looks forward to further

 2   discussing the foregoing issues at the upcoming Case Management Conference.

 3   ///

 4

 5

 6

 7

 8

 9
10

11

12
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              59
     JOINT CASE MANAGEMENT STATEMENT                               Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 64 of 66



 1                                THE OPOA’S STATEMENT

 2         As the parties move increasingly closer to achieving full compliance with the

 3   Negotiated Settlement Agreement (“NSA”), Intervenor Oakland Police Officers

 4   Association (“OPOA”) continues to actively engage in collaborative efforts with the

 5   Oakland Police Department (“OPD”).

 6         At the last Case Management Conference on February 22nd, the Court made

 7   unambiguous urgings that the OPOA affirmatively assist in efforts to pursue

 8   continued cultural change within the Department. While the OPOA has never

 9   deviated from the mission of full compliance, it has enhanced efforts to reach out to
10   the Police Department administration to create a more formal structure to pursue

11   collaboration. In that regard, Barry Donelan the President of the OPOA, was

12   mindful of the Court’s admonitions on February 22nd and reached out to Chief
13   Armstrong on March 1st and communicated with Chief Armstrong via email and

14   stated among other things:

15                The OPOA has taken Judge Orrick’s comments seriously
                  and in response, have some specific concepts that we
16                would like to discuss with you. Together we can address
                  the steps to ensure implementation of the five key tasks
17                laid out by Judge Orrick. Among other things, we believe
                  that the OPOA can collaborate with the Department in
18                crafting a social media policy for the Department and
                  expand on the OPOA's current social media lesson plan to
19                the entire Department. (OPOA “Exhibit A”)
20         Chief Armstrong agreed to meet with members of the OPOA Executive Board

21   on March 24th. In advance of the meeting, the OPOA prepared an agenda

22   exclusively addressing the NSA. Specifically, the agenda (attached hereto as OPOA

23   “Exhibit B”) as forwarded to Chief Armstrong focused on NSA compliance by

24   seeking to “Outline steps to address and improve cultural competencies among the

25   membership and address racism and sexism within the ranks.” It also states that

26   the OPOA was interested in having serious discussions on collaborating with the

27   Department to craft and implement Department wide social media policies and

28   related training. Finally, the OPOA specifically wanted to discuss a “blueprint” for
                                              60
     JOINT CASE MANAGEMENT STATEMENT                                Case No. 00-cv-4599 WHO
       Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 65 of 66



 1   NSA compliance and how the OPOA can assist in the effort.

 2         The meeting with Chief Armstrong was open, candid and productive. The

 3   representatives of the OPOA engaged in an honest and direct exchange with Chief

 4   Armstrong and expressed the OPOA’s intense desire to enhance and accelerate

 5   efforts to address the continued need to achieve cultural change in the Department.

 6         Since the March 24th meeting the OPOA has actively engaged the

 7   Department in its ongoing efforts to seek cultural change and compliance with the

 8   NSA. There have been ongoing conversations between the command staff and

 9   representatives of the OPOA to enact measures to resolve any lingering doubt as to
10   the intentions of the OPOA to reach out to rank-and-file members and communicate

11   the urgency of effectuating continued cultural change.

12         The OPOA remains committed to further the interests of the City by
13   continued collaboration with all parties.

14   ///

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 61
     JOINT CASE MANAGEMENT STATEMENT                              Case No. 00-cv-4599 WHO
      Case 3:00-cv-04599-WHO Document 1467 Filed 08/25/21 Page 66 of 66



 1
                                      Respectfully submitted,
 2

 3
     Dated: August 25, 2021           BARBARA J. PARKER, City Attorney
 4                                    BRIGID S. MARTIN, Special Counsel
 5
                                By:        /s/ BRIGID MARTIN*
 6                                         Attorneys for Defendants
                                           CITY OF OAKLAND
 7
                                      JOHN L. BURRIS
 8                                    Law Offices of John L. Burris
 9
                                By:        /s/ John L. Burris
10                                         Attorney for Plaintiffs
11                                    JAMES B. CHANIN
                                      Law Offices of James B. Chanin
12
13                              By:        /s/ James B. Chanin
                                           Attorney for Plaintiffs
14

15                                    ROCKNE A. LUCIA, JR.
                                      Rains Lucia Stern St. Phalle & Silver
16
                                By:        /s/ Rockne A. Lucia, Jr.
17                                         Attorney for Intervenor
                                           OAKLAND POLICE OFFICERS ASSOCIATION
18

19   *Per Local Rule 5-1(i)(3), the filer attests that concurrence in the filing of the
20   document has been obtained from each of the other Signatories
21

22

23

24

25

26

27

28
                                                 62
     JOINT CASE MANAGEMENT STATEMENT                                   Case No. 00-cv-4599 WHO
